J-A04035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.L., A MINOR      :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
APPEAL OF: R.L., MOTHER                :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 914 MDA 2017

               Appeal from the Decree Entered May 9, 2017
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                                2017-21

IN THE INTEREST OF: O.L.R., A          :   IN THE SUPERIOR COURT OF
MINOR                                  :        PENNSYLVANIA
                                       :
                                       :
APPEAL OF: R.L., MOTHER                :
                                       :
                                       :
                                       :
                                       :   No. 915 MDA 2017

               Appeal from the Decree Entered May 9, 2017
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                                2017-18


BEFORE:   STABILE, J., NICHOLS, J., and RANSOM*, J.

MEMORANDUM BY RANSOM, J.:                         FILED MARCH 13, 2018

     R.L. (“Mother”), appeals from the decrees dated and entered on May

9, 2017, granting the petitions filed by the York County Children and Youth

Services (“CYS” or the “Agency”), to involuntarily terminate her parental

rights to her children, O.L.R., born in September of 2012; and C.L., born in




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A04035-18



September of 2013 (collectively, the “Children”), pursuant to the Adoption

Act, 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).1 We affirm.

       The trial court has set forth the relevant factual and procedural history

of this case in its adjudication and termination orders of May 9, 2017, which

we adopt for purposes of this appeal as well as further appellate review.

See In Re Adoption of O.L.R., A Minor, Adjudication and Termination Order,

5/9/2017, at 1-35; In Re Adoption of C.L., A Minor, Adjudication and

Termination Order, 5/9/2017, at 1-36. Significantly, on January 20, 2015,

the Agency filed an application for emergency protective custody of the

Children following Mother’s suicide attempt and departure from the hospital

against medical advice, admitted use of drugs, and several mental health

diagnoses.     Over the next two years, Mother was unable to resolve the

unsuitable nature of her home or satisfactorily address her mental health.

       On January 25, 2017, the Agency filed petitions to involuntarily

terminate Mother’s parental rights to the Children and to change their

permanency goal to adoption. The trial court held evidentiary hearings on
____________________________________________


1  O.L.R and C.L. have different fathers. See In Re Adoption of O.L.R., A
Minor, Adjudication and Termination Order, 5/9/2017, at 2; In Re Adoption
of C.L., A Minor, Adjudication and Termination Order, 5/9/2017, at 2. On
May 9, 2017, the trial court entered a decree involuntarily terminating each
father’s parental rights to their child pursuant to 23 Pa.C.S. § 2511(a)(1),
(2), (5), (8), and (b). See In Re Adoption of O.L.R., A Minor, Adjudication
and Termination Order, 5/9/2017, at 50-51; In Re Adoption of C.L., A Minor,
Adjudication and Termination Order, 5/9/2017, at 53-56. Neither father has
filed an appeal from the voluntary termination decrees, nor is either a party
to the instant appeal.



                                           -2-
J-A04035-18



March 20, 2017, and on March 28, 2017. On May 9, 2017, the trial court

terminated Mother’s parental rights to the Children under 23 Pa.C.S.A.

§2511(a)(2), (5), (8), and (b).

       On June 8, 2017, Mother filed notices of appeal, along with concise

statements of errors complained of on appeal. On June 13, 2017, the trial

court filed a Pa.R.A.P. 1925(a) statement in the matter of each child,

suggesting that Mother had waived all claims for lack of specificity but

directing our attention to its prior opinions entered on May 9, 2017. Trial

Court Rule of Appellate Procedure 1925(a) Statement, In Re Adoption of

O.L.R., A Minor; Trial Court Rule of Appellate Procedure 1925(a) Statement,

In Re Adoption of C.L., A Minor, 6/13/2017. This Court, acting sua sponte,

consolidated Mother’s appeals on July 5, 2017.

       In her brief on appeal, Mother raises the following issue:

       1. Whether the trial court erred in granting the York County
       Office of Children, Youth and Family's petition for involuntary
       termination of parental rights of [R.L.] where the agency failed
       to meet its burden of proving the elements of 23 Pa.C.S. § 2511
       and termination would not be in the best interest of the children.

Mother’s Brief, at 4.2

____________________________________________


2 Mother raised a single, identical issue in the appeal of each child.
Additionally, Mother has waived any challenge to the change in the
Children’s permanency goal to adoption under 42 Pa.C.S. § 6351 by failing
to raise the issue in her concise statement and Statement of Questions
Involved in her brief.   See Krebs v. United Refining Company of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an
(Footnote Continued Next Page)


                                           -3-
J-A04035-18


      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T., 9
A.3d 1179, 1190 (Pa. 2010).          If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., [36
A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been often
      stated, an abuse of discretion does not result merely because
      the reviewing court might have reached a different conclusion.
      Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
      34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
      634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190.    Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an

(Footnote Continued) _______________________

appellant waives issues that are not raised in both his concise statement of
errors complained of on appeal and the Statement of Questions Involved in
his brief on appeal). However, we decline the trial court’s invitation to find
waiver of Mother’s single issue in the interest of judicial economy.



                                          -4-
J-A04035-18


      error of law or an abuse of discretion. In re Adoption of
      Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (some formatting

added).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the decision to terminate parental rights if we

agree with the trial court as to any one subsection of section 2511(a) and its

decision as to section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). The trial court terminated Mother’s parental rights

to the children under section 2511(a)(2), (5), (8), and (b), which provide, in

relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***
          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to be
          without essential parental care, control or subsistence

                                     -5-
J-A04035-18


        necessary for his physical or mental well-being and the
        conditions and causes of the incapacity, abuse, neglect or
        refusal cannot or will not be remedied by the parent.

                                    ***

        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which
        led to the removal or placement of the child within a
        reasonable period of time and termination of the parental
        rights would best serve the needs and welfare of the
        child.
                                   ***

        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the
        date of removal or placement, the conditions which led to
        the removal or placement of the child continue to exist
        and termination of parental rights would best serve the
        needs and welfare of the child.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.




                                    -6-
J-A04035-18


23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).        We will focus on Section

2511(a)(2), and adopt the trial court’s discussion in its adjudication and

termination orders as this Court’s own.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

            As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by
      clear and convincing evidence that “[t]he repeated and
      continued incapacity, abuse, neglect or refusal of the parent has
      caused the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.” . . .

            This Court has addressed          incapacity   sufficient   for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity.           The legislature,
           however, in enacting the 1970 Adoption Act, concluded
           that a parent who is incapable of performing parental
           duties is just as parentally unfit as one who refuses to
           perform the duties.

      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986) (quoting
      In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827 (some formatting added).

      This Court has long recognized that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).         A

parent’s vow to cooperate, after a long period of uncooperativeness


                                     -7-
J-A04035-18


regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

      With regard to section 2511(a)(2), Mother argues that the trial court

erred when it concluded that the Agency presented clear and convincing

evidence in support of its petitions for termination for parental rights.

Mother’s Brief at 9.   Mother asserts that she has remedied the conditions

that brought the Children into care and that she is capable of parenting them

at this time. Id. at 12-13. Additionally, Mother suggests that her sustained

participation in various resources over the years undermines the evidence

presented by the Agency. Id.

      The trial court assessed in depth the evidence regarding Mother’s

repeated incapacity to parent Children, and her inability to remedy the

conditions and causes of her incapacity to parent Children, which we adopt

herein. See In Re Adoption of O.L.R., A Minor, Adjudication and Termination

Order, 5/9/2017; In Re Adoption of C.L., A Minor, Adjudication and

Termination Order, 5/9/2017.      The trial court found that Mother’s mental

health conditions remain an ongoing concern, and her inability to properly

guide the children or improve home conditions could not be remedied with

prompting and assistance from service providers. Id. at 42-44. Moreover,

the trial court specifically noted that the environmental conditions that led to

the removal of the children were not beyond Mother’s control, and the

conditions remained the same, if not worse, in May 2017. In Re Adoption of


                                     -8-
J-A04035-18


C.L., A Minor, Adjudication and Termination Order, 5/9/2017, at 44-45, 48,

52.

      After a careful review of the record, we find that termination of

Mother’s parental rights to the Children was warranted pursuant to section

2511(a)(2), as the evidence showed that Mother will be unable to remedy

the conditions that led to the removal of the Children within a reasonable

period of time, if ever. As there is competent evidence in the record that

supports the trial court’s findings and credibility determinations, we discern

no abuse of the trial court’s discretion in terminating Mother’s parental rights

to the Children under section 2511(a)(2). In re Adoption of S.P., 47 A.3d

at 826-27.

      Next, this Court has stated that the focus of our inquiry in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc). In reviewing the evidence in support of

termination under section 2511(b), our Supreme Court recently stated as

follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and

                                     -9-
J-A04035-18


      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      In the present matter, the trial court considered the needs and welfare

of the Children and provided an explanation of why its termination decision

was not based on matters that were outside of Mother’s control. We adopt

the trial court's discussion herein. See In Re Adoption of O.L.R., A Minor,

Adjudication and Termination Order, 5/9/2017, at 46-50; In Re Adoption of

C.L., A Minor, Adjudication and Termination Order, 5/9/2017, at 49-53. The

trial court properly considered the best interests of the Children in rendering

its decision that although there was evidence of a bond between the Children

and Mother, it was in their best interests to sever that bond for their safety

and security needs. In re T.S.M., 71 A.3d at 268–69.

      After a careful review of the record, we find that termination of

Mother’s parental rights to the Children was warranted pursuant to section

2511(b), as the evidence showed that the Children’s developmental, physical

and emotional needs and welfare will best be met by the termination of

Mother’s parental rights.    Further, the evidence showed that the bond

between Mother and Children has weakened over time, and the effect of

severing the bond does not seem to be severe.         See In Re Adoption of

O.L.R., A Minor, Adjudication and Termination Order, 5/9/2017, at 48; In Re

Adoption of C.L., A Minor, Adjudication and Termination Order, 5/9/2017, at


                                    - 10 -
J-A04035-18


51.     Moreover, the trial court concluded that the unaddressed safety

concerns outweigh the bond between Children and Mother.

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

        The court may emphasize the safety needs of the child.                  See In re

K.Z.S., 946 A.2d at 763 (affirming involuntary termination of parental

rights, despite existence of some bond, where placement with mother would

be contrary to child’s best interests). “[A] parent’s basic constitutional right

to the custody and rearing of ... her child is converted, upon the failure to

fulfill ... her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential      in    a   permanent,    healthy,       safe

environment.”       In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(internal citations omitted). It is well-settled that “we will not toll the well-

being and permanency of [a child] indefinitely.” In re Adoption of C.L.G.,
956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent]    will    summon     the    ability   to        handle   the   responsibilities     of

parenting.”)).




                                          - 11 -
J-A04035-18


      The trial court found that Mother “does love her children and is able to

provide minimal comfort, but is not able to provide security and stability.

Mother has not been able to adequately perform her parental duties, has not

adequately addressed her mental health, continues to use marijuana, and

remains in a relationship that involved domestic violence.”         See In Re

Adoption of O.L.R., A Minor, Adjudication and Termination Order, 5/9/2017,

at 48; In Re Adoption of C.L., A Minor, Adjudication and Termination Order,

5/9/2017, at 51.    As we stated in In re Z.P., the Children’s lives “simply

cannot be put on hold” in the hope that Mother will summon the ability to

handle the responsibilities of parenting.     In re Z.P., 994 A.2d at 1125.

Here, Mother’s right to the custody and rearing of her Children was

converted to the Children’s right to have proper parenting and fulfillment of

their potential in a permanent, healthy, safe environment. In re B., N.M.,
856 A.2d at 856.

      As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we would find no abuse of the

trial court’s discretion in terminating Mother’s parental rights to the Children

under section 2511(b). In re Adoption of S.P., 47 A.3d at 826-27. We,

therefore, affirm the trial court’s decrees terminating Mother’s parental

rights to the Children.

      Decrees affirmed. Jurisdiction relinquished.




                                     - 12 -
J-A04035-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2018




                          - 13 -
                                                                          Circulated 03/05/2018 01:27 PM




1N THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

In Re: Adoption of                                                   '1
                C.L.·,                                    No.   2otf-12
                        A Minor                           Termination of Parental Rights

APPEARANCES:

Wanda Neuhaus, Esquire                             Daniel Worley, Esquire
Onice of Children, Youth & Families                Guardian Ad Li1e111

Peter Vaughn, Esquire                              Andrew Lee Raver,
Counsel for Mother                                 Pro Se.
                                                             FILED
Thomas Gregory, Esquire
Counsel [or C. L.                                           Mo.   5_ DA'ro 4_ YEAR, ,
                                  AD,JUDICATION                   ORPHANS' COURT DIVISION


       Presently before the Court is the Petition for Involuntary Termination         or Parental
Rights of Andrew Lee Raver and Rebecca Lynch to         C.L.              filed by York County

Children, Youth, and family (hereinafter "Agency") on January 25, 2017. J\11 cvidcntiary

hearing was originally scheduled for, and was conducted on, March 20, 2017. At the hearing

on March 20, 2017, a continued hearing was scheduled for M arch 28. 2017, due lo

insufficient time to present evidence. At the time of the hearing, the Guardian Ad I.item

advocated for the children. The Supreme Court recently reminded us in /11 re Adoption of

L.B. M., 84 MAP 2016, 2017 WL 1 162209 (Pa. March 28, 20 I 7) that the chi Id is erui tied to

counsel pursuant to §23 l 3(a). Therefore, the Court appointed legal counsel for the child.

afforded counsel the opportunity to meet with his client, review the record and request

additional proceedings if he deemed it warranted to protect the legal interest of' the child.
Counsel recommended the child not be returned home but instead, should remain with the

foster family.

        Based upon the evidence presented at the hearings, and upon consideration of the

record. the Petition for Involuntary Termination of Parental Rights of Mother mid Father to

     C.L.          is GRANTED for the reasons outlined herein.

                                       FrNmNGS OF FACT

1. The record docketed al CP-67-DP-12-2015 with the Clerk of Courts in the Court of

   Common Pleas in York County was incorporated into the Orphans' Court record docketed

   as above with no objection.

2. Rebecca Lynch (hereinafter "Mother") rs the natural mother of                      C. t_.
   (hereinafter "C.L.'l

3. Mother currently resides at 729 Poplar Street, l '1 Floor, York PA l 7402.

                                                    � father of C.. L.
4. Andrew Lee Raver (hereinafter "Father") is the leual

5. Father currently resides at 348 Lexington Street, York PA 17403.

6. A Certification of Acknowledgment         or Paternity was filed on January 25, 2017, indicating
   there is not a claim or Acknowledgment of Paternity on lile with BCSE for C.L. Father

   was declared the legal fathcroCC.L. as the result of a DRS action.

7. C.L. has three half-siblings,                                    (hereinafter "0.L.R.") and   J: C�
                 (hereinafter   '·J.C.'').   whose       hearings    and   reviews   were   conducted

   simultaneously with hearings that pertained to C.L., as well as another half-sibling, who

   has not been the subject of any court proceedings.

                                                     2
8. The York County Office of Children, Youth and Families (hereinafter .. Agency") filed an

   application for emergency protective custody on January 20, 2015. The contents of the

   application are incorporated herein. Allegations presented in the application included:

       a. The Agency had extensive involvement with the family due to environmental

            concerns and mother's mental health issues.

       b. The family was accepted for services in 2014 to assist Mother in caring for the

            children, obtaining appropriate and stable housing, and providing the mother with

            community resources and services.

       c.   Services were subsequently terminated when Mother signed guardianship of the

            children over to Deborah Mclvlillan (hereinafter "Maternal Grandmother").

       cl. Mother was residing with Maternal Grandmother.

       e.   Mother was on probation for assault.

       f.   On January 9, 2015, the Agency received a referral due to Mother's hospitalization

            as a result of a suicide attempt on January 8, 2015. Mother indicated the suicide

            attempt was made because the "baby dad denies their son",

      g. Mother tested positive for marijuana at the time of her admission into the hospital.

            She admitted to using marijuana and marijuana laced with Heroin.

      h. Mother was diagnosed with Bi-Polar Disorder, Attention Deficit/Hyperactivity

            Disorder, Depression. and Borderline Personality.   Mother also has n history of

            cutting behaviors.




                                                .3
       1.   Mother alleged she was the victim of domestic violence in her relationship with

            her then paramour.

       1.   Father of the child was unknown.

       k. On January 13, 2015, Mother left the hospital against medical advice and refused

            to comply with counseling and other services.

       I.   Maternal Grandmother agreed     Lo   continue   Lo   care for the children and was advised

            Mother could not live in the home.

9. A sheller care hearing was held on January 22, 2015. The Court at that              Lime   made the

   following findings, inter alia:

       a. Return of C. L. to Mother or Father was not in the best interest of the chi l          child.

      b. The children were doing well.

      c. The goal for the child was placement with a lit and willing relative. A concurrent

          goal was return to parent.

12. The Agency filed an application for emergency protective custody on April 8, 2015. The

   contents of the application arc incorporated herein. Allegations presented in the

   application included, inter alia:

      a. The       Agency   recei ved   information   that   Maternal   Grandmother   al lowed

          unsupervised contact bet ween Mother and the children.

      b. The Agency met with Maternal Grandmother and advised her she was in violation

          of the supervision requirement in the Family Services Plan, which required

          Maternal Grandmother to monitor all contact between Mother and the children.

          The Agency reminded Maternal Grandmother that no unsupervised contact may

          occur between Mother and the children.

      c. The Agency was advised Maternal Grandmother again allowed Mother to have

          unsupervised contact with the children.

      d. The Court, alter being informed of the unsupervised contact verbally directed that

          the children remain in the care of Maternal Grandmother provided there is no

          further unsupervised contact between the Mother and the children. It was further

          directed that should Mother have further unsupervised contact, the chi ldren wou Id




                                               5
           be removed immediately from the custody of Maternal Grandmother and placed in

           foster care.

       e. On April 8, 2015 the Agency representatives met with Maternal Grandmother and

           informed her of the directives   or the    Court.   Maternal Grandmother stated she

           could no longer continue to care for the minor children. She slated she does not

           have a support system, Mother comes to her house and "manipulates and harasses"

           her, and she feels she is not adequately providing what the children need,

       f   Mother had not addressed the issues which lead to placement of the children.

       g. The Agency submitted a request for an in-home team to be assigned to Mother at

           Mother's request.

       h. Father of the child was unknown at that time.

13. J\ shelter care hearing was held on April 13. 2015.        The Court al that time made the

   following findings, infer alia:

       a. Sufficient evidence was presented to prove that continuation of the chi lei to the

           home of Maternal Grandmother is not in the best interest of the child.

       b. To allow the child lo remain in the home would be contrary to the child's welfare

           and reasonable efforts were made by the Agency to prevent or eliminate the need

           for removal of this child from the home.

14. At a dispositional review hearing on May 6, 2015, the court found:

       a. C.L. was frequently falling and the foster mother was concerned about

           developmental delavs.     It was directed that C.L. be referred for an orthopedic

                                              6
     evaluation as a result   It was further directed that C.L. is lo be referred for a

     hearing assessment. C.L. was evaluated by Early Intervention and it was

     determined he is significantly delayed m adaptive, social and communication

     skills.

b. Foster mother expressed concerns about the children being returned from visits

     without having their diapers changed.

c. Mother resided with Maternal Grandmother, although she previously resided on

     Queen Street and foiled to notify the agency when she moved.

d. Mother missed her psychiatric appointments on two occasions.            She had an

     appointment set up for June 22, 2015. Mother's mental health was unstable and

     she was not following through with her counseling.             She missed three

     appointments. Mother slated that although she did not like counseling, she would

     contact her father's counselor to make an appointment.

e. Mother did not follow through with the recommendation of l'V1H-lDD for her to

     participate in a group home for life skills and social skills. She was unhappy with

     her MH-IDD caseworker and requested a different caseworker be assigned.

f.   A Pressley Ridge team had been assigned to Mother, but services had not yet

     begun. They tried to contact her three times with no response. Mother stated she

     was too busy to meet with them.

g. Mother completed her terms of probation.




                                        7
       h. Mother had contact with the Agency regarding visitation and did attend three

             visits. Mother had not attended any of the evaluations for the children since they

             were placed in foster care.

       1.    Mother states she had an employment interview but has not yet started work.

       J.    Andrew Raver was present and identified as a putative father of C.L. He contacted

             the Agency and indicated he would like Lo work on reunification.

15. A Court Appointed Special Advocate (CASA) was appointed for the child on May 22.

   '.2015.

16. A combined Placement Review and Dispositional Review Hearing was held on July 20.

   2015. At that time the Court made findings, in consideration of all evidence presented,

   which include. but are nor limited to:

       a.    With regard to C.L.:

                 1.   He was evaluated by Early Intervention and it was determined he was

                      significantly delayed in adaptive skills, social skills and communication

                      skills.     He was meeting with Early Intervention weekly and making

                      progress.

                ii.   He was seen by a physician who reported his physical development is

                      normal.

               111.   He was doing extremely well in his foster home and is being taught to

                      properly eat his food.

       b. With regard to Mother:

                                                 8
  1.   Her mental health continued Lo be unstable and she continued to 1101

       adequately address her mental health issues. She was seeing a psychiatrist

       and was missing appointments.         She did begin individual outpatient

       counseling at Pressley Ridge and began working with an in-home team

       through that same agency.        In addition, she received intensive case

       management through MH-IDD.

 11.   There were seven attempts to drug test Mother. Three tests were positive,

       one was negative, for one she was unavailable, one she was unable to

       provide a specimen, and one she refused to provide a specimen. She did

       haven prescription for Ativan, which may have been the cause of positive

       test results. She was instructed to take three pills per day but was 1101

       taking it as prescribed.

111.   She received assistance from the Pressley Ridge team in applying for SS!

       benefits and did quali ty for bene lits retroactively from 20 IO tor her

       multiple mental health diagnoses, which included Disassociate Identity

       Disorder, Panic Disorder, panic anxiety. Mood Disorder. Bi-Polar

       Disorder, and Depression. among others.

iv. She resided with Materna! Grandmother but anticipated finding housing

       when she received payment for her SS! benefits.       Mother expected to

       receive several thousand dollars, which she would use lo establish a

       suitable residence for herself and the children.

                                    9
       v. She was employed briefly but was involuntarily terminated.

      vi. She attended weekly supervised visitation with the children but did miss

             one visit. She showed signs 01· being overwhelmed at the visits. During

             one visit mother did act against the advice   or the   team and her actions

             caused O.L,R.to vomit. The team continued to assist Mother in developing

             appropriate parenting skills.   There were concerns regarding arguing

             between the parents during the visits, which was causing a disruption.

c. With regard to Father:

        1.   Andrew Raver was served by Domestic Relations in a support matter. I-le

             foiled to appear and as a result he was determined to be the legal father of

             C.L.

       11.   He had contact with the Agency but indicated he will not cooperate with

             services at this time.

      111.   He did attend an appointment at OSS with C.L.

      iv. He also requested visitation. He arrived late lo the first visit and stopped

             attending the scheduled visits alter that time. He had not responded to any

             of the Agency's attempts to contact him.

       v. He tested positive for THC in June and stopped cooperating with drug

             testing.




                                        10
17. The Agency filed a Motion for Modification         or Placement   on August 20. 2015 and the

   Court entered an Order on that same date approving placement of the child with a

   different foster family. C.L. remained with his siblings.

18. A 90-day Review hearing was held on October 20, 20 l 5. The court made the following

   findings, inter alia:

      a. C.L. was receiving speech instruction through Early Intervention. A hearing test

           had been scheduled for C.L.

      b. With regard lo Mother:

                1.   She continued to reside with Maternal Grandmother and was looking for

                     independent housing.

               it.   She was pregnant with her fourth child.

              111.   She continued to be unemployed after briefly worked at Dunkin Donuts,

                     where she voluntarily terminated her employment due to conflict with

                     employees and her receipt   orssr benefits.
              tv. She was receiving outpatient counseling through Pressley Ridge and had

                     been consistent with her appointments. The Pressley Ridge in-home team

                     worked with her on parenting skills and managing her mental health.

               v, She was seen by a psychiatrist al True North.

              vi. She had a prescription for Tegrctol and Atavan,       lo   be taken as needed, and

                     had tested negative on drug tests for three months.




                                                  11
      c. With regard to Father:

               1.   He did not maintain contact with the Agency.

              ti.   He indicated he did not want visits or services until a paternity test ts

                    completed. though he foiled to show for the paternity typing that was

                    scheduled through domestic relations.

19. A Permanency Review Hearing was held on December 21, 2015, at which time the Court

   made the following findings. which include but are not limited to:

      a. With regard to C.L.:

               1.   C.L. was transferred to a new foster home and is doing well.

              11.   C.L. received services through Early Intervention Weekly.

             111.   C.L. had been seen by a number of physicians and was doing well.

      b. With regard to Mother:

               1.   She still resided with Maternal Grandmother but stated she would sign a

                    lease the following day for independent housing.

              IL    Her medications were modified due to her pregnancy and she was taking

                    Beuadryl to stabilize her moods.

             111.   She attended weekly outpatient counseling sessions but had rescheduled

                    three appointments.

             tv. She continued lo test negative for drugs.

              v. She attended supervised visits twice per week for two hours at a time. The

                    visits were going well and Mother was able lo manage the children.

                                               12
       c. Father continued to have limited contact with the Agency. He was requested to

             contact the Agency and did not respond. He did not attend the hearing. A referral

             was made for Father through Families United, however, he refused to cooperate.

20. As part of the Court-Ordered Services & Conditions, which were included as an appendix

   to the Permanency Review Order and incorporated in the Order, the parents were directed

   to comply with various conditions, including:

       a. Mother and Father shall maintain safe, stable and appropriate housing for the

             children and shall maintain stable. lawful income   lo   support the children.

       b. Mother and Father shall undergo random drug testing.

       c. Mother and Father shall cooperate in obtaining a psychological evaluation within

             ten days of the date   or the Order and    follow through with any recommendations

             made as a result of the evaluation.

       ct.   Mother and Father shall attend individual counseling sessions.

       e. Mother and Father shall cooperate with the Intensive Family Services Team.

21. A Status Review Hearing was held on March 22, 2016, at which time the Court made the

   following findings, which were stated in the Order, inter alia:

       a. C.L. continued to do well in his foster home. He was developmentally on target

             but did have speech delays for which he works with Early Intervention.

       b.    With regard to Mother:

                 i. She was making moderate progress at that time.




                                                   13
       11.   She resided in independent housing. A home assessment was completed

             and it was found that the home itself was appropriate for reunification.

             There was concern. however. in relation to the entrance to the third tlcor

             apartment, which is accomplished through something similar to a fire

             escape.

      111.   She had been attending outpatient counseling through Pressley Ridge since

             September 2015.

      iv.    She was prescribed medication while under the care of True North,

             however, those medications were discontinued during her pregnancy and

             would be resumed following the birth of her child.

       v. She attended four-hour visits twice per week with the children. Pressley

             Ridge reported, under the team's supervision, Mother was attuned to the

             children's needs during the visits, used appropriate discipline, and prepared

             food and snacks.

      vi. Mother's paramour was awaiting a risk of harm evaluation.

c. With regard to Father:

        1.   He made no progress and had not contacted the Agency except in regard to

             hearing that day.

       11.   He had not participated in drug testing, a psychological evaluation or visits.

      111.   I-le expressed a desire to he more involved and was given instructions on

             contacting the Agency lo make arrangements.

                                         14
             iv. He reported he has stopped using marijuana.

22. A Permanency Review Hearing was held on June 6, 2016. At that time the Court made

   the following findings, which were stated in the Order and include but arc not limited to:

      a. C.L. received services through Early Intervention to address speech and motor·

          skills delays. He was nearly potty-trained at that time.

      b. With regard     to   Mother:

               1.   She had been meeting with a team from Pressley Ridge for nearly a year.

                    There had been moderate compliance with the permanency plan. There

                    was continued concern with Mother's mental health. She did begin taking

                    her prescribed medications again after the birth   or her child.   She also had a

                    mental health plan and had been attending therapy. In addition. she

                    identified a guardian if "she is not stable and she is hospitalized against her

                    will."

              11.   She continued to reside in independent housing, with her paramour and

                    their son,     o.   ., although she was again reminded that she needed to

                    seek proper housing as the only entrance to the residence is similar to a lire

                    escape and this required assistance for Mother to get the children into the

                    home.

             111.   She was living with her significant other and there were continued

                    concerns about his threat of harm to the children relating to an aggravated

                    assault charge.

                                                15
               iv. The children visit with mother at her home under the partial supervision of

                     the team.   She had established a structure for sleeping and feedings and

                     there was improvement with the structure of the home. The team was

                     recommending expansion of visits, but Mother continued lo have unsafe

                     access lo her home.

                v. Drug testing of" Mother ended in March 2016. There were forty-eight ( 48)

                     attempts made and of the forty-eight ( 48), eleven ( l 1) were positive tor

                     Ativan, twenty (20) were negative and she was unavailable for fourteen

                     (14).

       c.   As it relates to Father:

                1.   There had been minimal compliance with the penrnmcncy plan.                He

                     continued to state he will not visit C.L. until a paternity test is completed.

                     He had the paperwork but had not provided Mother with the packet to

                     complete.

               11.   He had been criminally charged with intent to deliver and conspiracy as

                     well as related gun charges.

23. As pan of the Court-Ordered Services & Conditions, which were included as an appendix

   lo the Permanency Review Orders. the parents were directed to comply with various

   conditions, including:

       n,   Both parents shall maintain safe. stable nm! appropriate housing for the children

            and shall maintain stable. lawful income to support the children.


                                                    16
       b. Both parents shall undergo random drug testing.

      c. Both parents sh al I cooperate in obtaining a psychological cval uation wi thi 11 ten

          days of the date of the Order and follow through wi th any recommendations made

          as a result of the evaluation.

      d. Both parents shall attend individual counseling sessions.

      c. Both parents shall cooperate with the Intensive Family Services Team.

24. A Status Review was held on September 6, 2016     tit   which time the Court found, inter alia:

       a. With regard to Mother:

               1.   There continued to be domestic violence issues between Mother and her

                    paramour.    Her paramour was recommended to complete a batterer s

                    intervention through Spiri ff rust Lutheran. but he had not contacted the

                    same. Mother was recommended to meet with a domestic violence group

                    through Access York.

              11.   Her visits remained supervised.

             111.   She had four positive tests for Marijuana since August 15, 2016 to the date

                    of the hearing on September 6, 2016. She admitted use of Marijuana and

                    reported being out of her medication. She did not request assistance to

                    secure additional medication.

             iv. She continued to reside in the third t1oor apartment that had an unsafe

                    ingress/egress. She was offered the second floor apartment, but did not

                    move. She was promised the first floor apartment that was then being

                                               17
                     renovated. Though she was offered other housing options, she chose not to

                     take advantage of them.

      b. Father had not maintained contact with the agency or the child.

25. Mother filed a Petition to Resume Partially Unsupervised Visitation with Mother on

   September 9, 2016. A hearing was held before the Court on September 21, 2016. and the

   Court issued the following directives:

      a.    Visits with Mother shall continue to be supervised, whether in Mother's home or

            in the community.

      b. No unsupervised contact shall be permitted unless the concerns related to domestic

            violence issues within the home are first addressed and her paramour is drug tested

            on a random basis and tests negative prior to any unsupervised contact occurring.

26. Al a Permanency Review Hearing held on November 14, 2016, the Court made the

   following findings, inter alia:

       a.   C.L. attended Head Start two days per week and is doing well.

       a.   With regard to Mother:

                1.   Mother was compliant with Pressley Ridge services. She completed the

                     requirements for the Pressley Ridge team and they closed their service.

               11.   She was afforded unsupervised visits in the first floor apartment    8S   the

                     agency failed to appear lo partially supervise the visit.

               iii. Mother continued to struggle to keep the home clean and sale.




                                                  IS
              iv. She refused domestic violence treatment though she and her paramour

                     would begin couples counseling once he completed two counseling

                     sessions al PA Counseling.

       b. Father did not maintain contact with the Agency or with C.L. Father had advised

           the Agency he is not a resource for C.L. due to pending criminal charges,

27. A Petition for Involuntary Termination of Parental Rights as to both parents was tiled on

   January 24.2017, alleging grounds under 23 Pa. C.S.A. § 2511 (a)( l ), (2), (5), and (8).

28. A Status Review Hearing was held on February 15. 2017. The Court, at that Lime. made

   the following findings:

       a. With regard to C.L.:

                1.   C.L. attended Head Start two days per week. He was attending church with

                     the foster family weekly and attending a church club program on

                     Wednesdays. He is thriving in the home of the foster parents who ensure

                     that he continues to see his half-brother, JC.

               11.   He was up to date on all his medical appointments and had a dentist

                     appointment scheduled.

              Ill.   He was doing well with pally-training in the foster home but seemed to be

                     wetting himself frequently during visits with Mother. The driver reported

                     picking up the child from visits with Mother and the child was wet and

                     smelled of urine. C.L. informed driver he wet his pants and Mother did not

                     change him.


                                                  19
       b. As it rel ales to Mother:

                 1.   She had weekly. semi-supervised visits            Ill    her home with the children.

                      Reports indicated that Mother and her significant other are often yelling

                      and arguing during visits. Mother yelled and spoke harshly to the children.

                ii. She had been cooperative with drug testing since August.                     She tested

                      positive for TI-IC in January and again in the beginning of February. She

                      tested     negative   on   the    date   of the         hearing   for everything   but

                      benzodiazepines, for which she has a prescription for Alprazolam. She was

                      directed to submit to a hair follicle test within forty-eight (48) hours of the

                      hearing.

               111.   She received individual therapy to address domestic violence and anger

                      management issues.          She was unsuccessfully discharged               for non-

                      attendance. She declined treatment from True North.

               iv. She was scheduled for an intake with PA Counseling, but rescheduled the

                      appointment.

       c.   Father had not maintained contact with the Agency or C.L. Father plcd guilty to a

            drug delivery charge on October l l , 2016 and was sentenced to three years 01·

            probation.

29. At the termination of parental rights hearing held on March 20, 2017, and the continued

   hearing on Marcil 28, 2017, the Court found the following evidence credible. which

   includes but is not limited to:


                                                       20
a.   As it relates lo Mother:

         1.   The Agency was previously involved with Mother in May of 2013.            A

              referral. related to O.L.R., was made for lack of supervision and physical

              abuse; the Agency did not open for services.

        11.   On January L 2014. in response to a reform] based on environmental

              concerns and Mother's mental health issues, the family was accepted for

              services. Catholic Charities became involved but Mother was discharged

              from services with them for non-cooperation.       The Agency later closed

              services due to Mother signing over guardianship        or   the children to

              Maternal Grandmother.

       111.   The Agency received another referral     111   November of 2014, however,

              services were not opened at that time.

        iv.   Once again, in November 2015, the Agency received a referral due to

              concerns relating to Mother's mental health. It was unclear at the lime if

              the children were living with Mother.     Mother was hospitalized shortly

              thereafter due to a suicide attempt. In response, the Agency was granted

              custody of the children after filing an Emergency Petition for Custody.

        v. The children were adjudicated dependent and Maternal Grandmother was

              granted legal and physical custody of the children.

       vi.    While in Maternal Grandmother's custody. reports were made that the

              children were allowed unsupervised contact with Mother.        The Agency.


                                         2t
        upon the Court's orders, addressed the unsupervised contact with Maternal

        Grandmother and, in response: she requested the immediate removal of the

        children from her custody.

 v11. On May 6, 2015, a disposition hearing was held and the children were

        placed in foster care. The goal at that time was reunification.

v111.   A Family Service Pim, (hereinafter ''fSP") was established, under which

        Mother's goals were to cooperate with ML-1/IDD services, specifically DBT

        and   individual therapy. complete a psychological and psychiatric

        evaluation,   cooperate   with   random    drug    screens,   attend       medical

        appointments. attend visitation with the children, cooperate with Early

        Intervention, maintain sale and stable housing, secure stable income, and

        cooperate with an in home team through Pressley Ridge. In June of 20 I G,

        the Agency added the additional requirements that Mother attend a

        women's empowerment group or domestic violence counseling due to

        ongoing concerns about the domestic violence within the home.

  ix. With regard to the goal of cooperating with Early Intervention, Motlier did

        not cooperate with the initial services through Early Intervention.

  x. With regard to the goal of completing a psychological and psychiatric

        evaluation, Mother has not completed the goal.          Mother did have an

        evaluation completed in 2014. prior to the establishment          or the   current

        FSP. Mother has not completed an evaluation after the FSP was put in
        place. Michael Breeland, a family therapist with Pressley Ridge. testified

        there were many attempts made towards this goal, yet Mother foiled to

        complete the goal.

 xi. Mother did not cooperate with MH-IDD and, as such, she did not complete

        the cstabl ishcd goal.

xii. Mother did secure stable income through Social Security with the

        assistance of the Pressley Ridge team.

x111.   Mother did not complete the goal of attending a women's empowerment

        group or other domestic violence counseling. Mother did not engage in

        couples counseling.      Mother's paramour did not complete batterer's

        intervention.

xiv. Mother's established goal was to cooperate with drug screening. She did

        complete drug testing through Families United Network.            From June 9,

        2015 to the present date, there have been eight-five (85) attempts to test

        Mother,     Three (3) times Mother was unable Lo provide a sample and

        twenty-one (21) limes Mother was unavailable for testing. There was one

        (I) refusal on June 9, 2015. There were twenty-four (24) negative results

        and thirty-six (36) positive results. Of the positive results, twenty-eight

        (28) of those were only positive tor the drugs for which Mother had a

        prescript ion. One (L) test. completed   011   August 15, 2016. was positive for

        THC only. The remaining. seven (7) results were positive for Mother's
    prescription medication and THC. The positive results for THC occurred

    in August and September of 2016 and then again in January and February

    of 2017. The levels of THC indicate Mother smoked marijuana nt least

    two times, and possibly a third time, between August of 2016 and the

    present time. It is also worth noting that on August 23, 2016 she tested

    positive for THC and benzodiazepine, despite her prescription not being

    filled at the lime.

xv. Mother established independent housing in December 2015. eleven ( l I)

    months alter the children were removed from her care. The third floor

    apartment, however, was not deemed appropriate due to concerns with the

    method of access to the apartment being similar co a lire escape.        The

    concerns were addressed by the caseworker in court repeatedly and Mother

    eventually moved into the first floor apartment in September. 20 l G. The

    current apartment consists    or four   rooms. There is an cat-in kitchen. a

    room that doubles as a living room and a bedroom for Mother and

    Mother's paramour, and two other rooms that arc available as bedrooms for

    children. The Agency reviewed Mother's housing in July 2015, and again

    in early January of 2017. Although Mothcrs current residence has heat

                                                                      --
    and electric ' as well as beds for the children.. Mother still struaulcs with

    cleanliness   or   the home. Although the home itself is appropriate. the

    condition of the home is not appropriate for young children.

                                 24
xvi. With regard to the goal       or attending visitation with the children, beginning
     in April of 2015, Mother attended weekly visits with the children. The

     visits were at the Agency and supervised by a case aid for one hour twice

     per week. In .I unc of 2015, Pressley Ridge began supervising the visits and

     continued to do so through October of 2015, when the visits were moved to

     the Lafayette house. Additionally, at that time, the visits were increased

     from one to two-hour visits. In January of 2016, the visits began to occur

     al   the home and were semi-supervised by the team unti I around January 13,

     2016, when Mother's paramour moved into the home and the visits were

     moved pending completion of a threat of harm evaluation by Mother's

     paramour. Beginning February 2, 2016, the visits were again supervised

     and they remained such until .1 une of 2016.

           Mother's paramour completed a behavioral health evaluation on June 1,

     2016. The Agency accepted this evaluation in l icu of the threat of harm

     evaluation. No further evidence or testimony was presented in regard to

     the     behavioral   health     evaluation   or the   results.    The evaluator

     recommended ongoing therapeutic services for Mother's pnrnrnour and

     ongoing mentoring and moral support for the family. He did not comply

     with the recommendations and did not complete therapy.
xvu, With regard to the goal of attending all medical appointments and

     following through with recommendations for mcntul health services.

     the Court found the following testimony to be credible:

      1. In 2015 MH-IDD recommended Mother attend counseling through

         True North. Three appointments were scheduled with True North

         and Mother did not attend any of the appointments.

     2. Between the months of June and August of 2015, Mother attended

         one ( l) individual therapy session.

     3. Between the months of September of 2015 and March of 2016,

         Mother attended weekly individual therapy sessions.        Those

         sessions ended in March of 2016 due to cancellations and

         attendance issues.

     4. From March through October of 2016, Mother did not participate in

         any mental health outpatient counseling.

     5. On October 31, 20 l 6, Mother re-engaged with True North lt)r

         mental health treatment with therapist Samuel Means, She

         completed an assessment, and attended appointments scheduled on

         November 18. 20 I 6 and December 7. 20 l 6. Mother also scheduled

         four consecutive     sessions to occur on December 14. 2016.

         December 21. 2016, December 28, 216. mid January 17, 20 l 7.

         Mother missed the last two sessions. Mother did not aucnd therapy


                              26
                sessions after that date, despite the fact her counselor recommended

                further anger management and domestic violence counseling.

                Mother was discharged on January 9, 2017, due lo attendance

                issues.

             6. Mother had an appoi ntment with PA Counseling on February 12.

                2017 which she did not attend.

            7. Mother had an intake with TW Ponncssa on March 2. 2017.

                Although she did not meet the criteria for drug and alcohol

                counseling, she did receive mental health counseling.            She

                eventually attended a session on March 13, 2017, which was ten

                (JO) days after the petition for termination of parental rights was

                received by Mother.

xv111.   With regard to the goal    or cooperating   with the Pressley Ridge team,

         Mother did cooperate with the initial team. The referral to Pressley Ridge

         was made by the Agency in April of 2015. That assignment was closed

         successfully in October of 20 I 6 after approximately seventeen ( 17) months

         of intensive services. Pressley Ridge was then referred by the Agency for

         placement   or   a team again in February of 2017.     The Pressley Ridge

         service was closed on March 8, 2017, in response to a threatening

         Facebook message posted by Mother's paramour. which created safety

         concerns for Pressley Ridge employees.
xix. During the involvement of the first Pressley Ridge team, from April         or
     20 I 5 through October of 2016. Mother interacted with the team

     approximately 159 times. The Court found the following inlonnation in

     regard to that time to be credible:

         1.   Heather Lentz, a family advocate with Pressley Ridge supervised

              visits beginning May 6, 2015 and ending on October 21, 2016. She

              assisted Mother with parenting skills and techniques. There were

              concerns related to Mother's parenting abilities, however, she was

              quick lo address issues after the advocate brought them to her

              attention. Mother often yelled at the children. When the advocate

              addressed this issue with Mother, she denied yelling at the children.

                 The advocate brought concerns about the condition of the home

              to Mother's attention: specifically dirty dishes, toys and other

              detritus lying about. Again, Mother addressed the issues alter the

              advocate pointed them out, however, Mother was not able to self-

              identify issues or concerns or make any effort to correct safety

              concerns without the assistance of the team. Similarly. there were

              concerns about Mother's parenting of the children, who often

              climbed furniture and jumped off of it. Finally, the advocate noted

              that Mother appeared overwhelmed at times.       Mother would step




                                  ?.S
   out of the home for a cigarette break to deal with this, leaving the

   representative from the team to supervise the children.

2. Michael Breeland, a family therapist with Pressley Ridge, was

   involved with Mother during this time period.              During his

   involvement he did witness a dirty diaper   011   the floor of Mother's

   home as well as the children running with lollipops in their mouths.

   He also accompanied Mother to appointments and assisted her in

   addressing her goals during this time.

       Mother was to address the concerns regarding the entry to her

   third floor apartment and Mr. Breeland assisted her in contacting

   the rental agency.        Several weeks later. during one of Mr.

   Breelands visits. he escorted Mother to the office of the rental

   agency, where Mother was told the agency secured a new aparuncnt

   for her, however, they had been trying to reach Mother and her

   phone was disconnected. It took Mother more than nine (9) months

   to address the housing issue.

      During another of Mr. Breelands visits, he assisted Mother in

   setting up her attendance at a women's empowerment group, as a

  part of her r-SP goals. Mother had to use Mr. Breelands telephone

  as she did not have one. She did schedule an appointment at that




                        29
              time, however, she failed lo go to the appointment. She thereafter

              refused to attend domestic violence counseling.

                  A copy      or the   wel I ness action recovery pl an for Mother was

             given to her by Mr, Breeland. She later reported she lost her copy

             of the plan.

 xx. By 2016, Mother was managing her mental heal th and was maintaining the

      home environment to standards that, although not high. were acceptable to

      the Agency.       However, there were concerns about Mothers ability to

      manage these things without the assistance and prompting of the Pressley

      Ridge team. As a result, the team was closed out in October of 2016 as a

      step towards reunification.

xx 1. On February 15, 2017, another referral was made to Pressley Ridge as a

      result in part,   10   a visit made to the home by Jessica Jones, a supervisor

      with the Agency. During that visit Ms. Jones found concerning, among

      other things. the condition of the home and Mother's parenting skills. Old

      food was all over a highchair and one of the children ate the food. One o I'

      the children had a pill bottle and when Ms. Jones brought it to Mother's

      attention, she shook the bottle, stated it was empty, and sat it back clown

      where the child could access it again.

xxii. Carla Arp, a family engagement specialist with Pressley Ridge supervised

      four visits during February and March of 2017.             During these visits.

                                       30
Mother was responsible for supervising the children.           The team only

intervened or offered suggestions i f there was a safety concern.       It was

noted that Motlier was not receptive to suggestions.

   The Court in consideration of Ms. Arps testimony, found the

fol lowing to be credible:

    I.    During a visit on February 21. 2017. Mother utilized yelling and

         screaming as a way to parent and did not provide proper guidance

         to the children on interacting with the family cat or each other. For

         example, when one child would strike another or engage in

         inappropriate interactions, Mother was not able to appropriately

         address. the situation.

             The condition    or Mother's   home was deplorable.    There was

         trash scattered throughout the home. a kitty litter box in plain view

         and cat droppings on the floor. In the kitchen, there were large leaf

         collection bags filled with trash. A medicine container was within

         access of the children.    There were unlimited amounts of food

         dropped throughout the home and not cleaned up, which the

         children would then pick up and eat.

   2. The visit on February 24, 2017 occurred mostly at a park. During

         that time mother allowed .LC., C.L.'s half-brother, Lo have seven (7)

         cookies. despite his need for a restricted diet.   Additionally, there


                               31
   was an incident where Mother was on the porch. talking on her

   telephone, while the kids were playing around a gate .. I.C. ran off.

   and when Ms. Arp brought it to Mother's attention, she slated she

   was going to beat him and then leaned around the corner and yelled

   for him to come back.

3. On March 3. 2017 another visit took place in Mother's home.

   Mother's parenting skills were found to be         or   concern.   The

   children were eating medicated lollipops although none of the

   children were ill. O.L.R., C.L. 's half-sister, was jumping off the

   couch with the lollipop in her mouth. Despite the fact this issue has

   been addressed with Mother in the past, Mother did not address the

   behavior until Ms, Arp brought it to her attention.         · D.

   C.L.'s half-brother, had learned to walk that very day and was

   doing so with a lollipop in his mouth. When asked to address this.

   Mother stated he's tine.

       Additionally, there was an occasion when Mother instructed one

   of the children to reach amongst burning candles. which were

   positioned along the edge   or the   counter. to get a candle that was

   not yet lit.
         Mother also had inappropriate conversations with the children.

     Specifically, she discusses the foster parents with them and at one

     point told O.L.R. that her father wants nothing to do with her.

         The condition of the home was also of great concern during this

     visit. Ms. Arp reports trash, clutter and food everywhere and in fact

     stated the condition of the home was the worst she had seen. There

     were no clean utensils or dishes, causing the children lo have to cat

     their lunches out of baking pans. The mattress in the living room.

     which doubles as a bedroom for Mother and her paramour, was

     filthy.

         Al one point Mother had to step outside to calm herself after

     being served with court documents.         Ms. Arp supervised the

     children at that time and heard the children arguing over bubble

     gum. When she investigated she found that one of the children had

     something in his mouth. Further investigation proved the child was

     chewing on a used urine strip from a pregnancy test.

4.   Due to the conditions of the home and concerns for the safety of

     the children, the final visit observed by the team in March 2017 was

     held at the Lafayette House. The children were jumping off of the

     furniture and mother failed to properly address the issue. Mother

     also had inappropriate conversations with the children regarding the

                         33
               foster parents and spent much of the time on the telephone with her

               paramour.

xxur. In the last six months, Mother had performed some parental duties for the

      children. During visits she would interact with the children. She would do

      the children's hair or cook for the children, however. she often resorted to

           -
      siuinu on the couch watchinu television with the children.
                                        �                                    -
                                                                       Durinu one

      particular visit. the family specialist noted C.L. watched television lor

      nearly the entire duration of the visit. During other visits Mother spent her

      lime on a video conference with her paramour, which inhibited her ability

      to supervise the children.

xxiv. Mother's paramour has been living with her since 2015. They anticipate

      getting married. He admits to using marijuana and having a problem with

      anger.    He believes Mother's mental health is ··perfect·' and that the

      condition of the home is good. He believes Ms. Arp lied with regard to

      Mother being on the telephone with him during visits. He denied talking to

      the police the weekend prior to the hearing. Mother's paramour was not a

      credible witness.

xxv. Mother did testify with regard to C.L. that since he was removed from the

      home he has pushed himself away from her and it was as if he did not

      know who she was any more.




                                   34
 xxvi. The testimony of maternal grandfather was not relied upon by the Court as

       credible,

xxvn. The Agency docs not believe that Mother is in a position to return to

        partially supervised visits and, as such, visits have not progressed to the

        point where they were unsupervised. There have been numerous concerns

       throughout the course of the dependency action regarding parenting,

       environmental issues in the home, and a lack of overall parental

       supervision. Mother has stated she does not feel there arc any services

        which the Agency did not provide.

xxviii, It was reported that the weekend previous to the hearing, the police were

       called to the Mother's home due to an altercation between Mother and her

       paramour. At that time. the police also expressed concerns about the

       condition of the home. Mother testified that the condition of the home

       "had nothing to do with me" as it was her paramour who "trashed"

       everything.

 xxix. The most concerning issue is Mother's mental health, which she has not

       consistently addressed. In Mother's own words. her mental health is stable

       ·'as of right now".   However, she has not shown       ,111   ability   lo   sustain

       stability of her mental health for any meaningful length   or time since 2014.
 xxx. Mother has not completed her goals.        Between December of 2015 and

       August of 2016, Mother made only moderate progress in accomplishing

                                  35
              her goals and only due lo the intensive services provided by the team. By

              September of 2016, she was only able to make minimal progress in

              accomplishing her goals. By the hearing on the petition to terminate her

              parental rights. the condition       or    her home had agam significantly

              deteriorated.

    xxxi. The children have been out of the home for twenty-fi ve (25) months. There

              has never been an overnight visit with Mother during that time.

b. As it relates to Father:

         1.   Father's goals were to cooperate with random drug and alcohol testing, to

              maintain safe, appropriate. and stable housing, to provide the Agency with

              proof of income, to notify the Agency if he wishes to cooperate with a

              home team, to attend regular visitation with C.L., and also to cooperate

              with C.L.'s early intervention services.

        11.   Father has not met his goals,

       Ill.   He attended only one visit in April of 2015. He foiled to call or appear lor

              two subsequent visits. He has not requested any further contact with the

              C.L.

       iv. Father was tested for drugs on twelve (12) occasions between June 8. 2015

              and September 8. 2015. Father was unavailable for eight (8) of the tests.

              refused three (3) tests and tested positive for one ( 1) test

c. As it relates lo C.L.:

                                           36
                t.   foster father reported that the child has lived with the foster family since

                     August of2015 and is doing well in the foster home.

               11.   The family attends church on Wednesday nights and again on Sunday.

              111.   C.L. received speech therapy while in the care of the foster parents. He

                     had an appointment scheduled with Capital Intermediate Unit the week     or
                     the hearing for another speech evaluation. It was recommended C.L.

                     receive additional services. His speech is behind, but he is blossoming in

                     his speech.

              iv. The last lime Early Intervention was in place was approximately

                     September or October of 2016. He was involved for approximately I year

                     then aged out of the service.

               v. C. L has resided with his hal f-sistcr, 0. L. R. The foster parents have also

                     maintained some visits between C.L. and a half-sibling ..T.C.. who was

                     reunified with his father.

              Vt.    C.L. has tantrums. gets angry. and screams "No" when asked to wash his

                     hands.   He stabilizes fairly quickly, however. and it rs believed C.L ts

                     simply going through a stage.


                                           DISCUSSION

       The Agency petitioned this Court to involuntarily terminate the parental rights of

Mother and father to C.L. and 0. L.R., arguing the following portions of the Adoption Act.

found in Title 23 of the Pennsylvania Consolidated Statutes, arc relevant:

                                                  37
*2511. Ground fnr involuntary termination
    (a) General Ruic. - The rights of a parent in regard to
a child may be terminated a lier a petition filed on any of
the following grounds:
    ( J) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of
         the petition either has evidenced a settled purpose of
         relinquishing parental claim· to a child or has
         refused or foiled to perform parental duties.
    (2) The repeated and continued incapacity, abuse.
         neglect or refusal or the parent has caused the chi Id
         to be without essential parental care, control or
         subsistence necessary for his physical or mental
         well-being and the conditions and causes or the
         incapacity, abuse, neglect or refusal cannot or will
         not be remedied by the parent.

                                       ***
   (5) The child has been removed from the care or the
       parent by the court or under a voluntary agreement
       with an agency for a period of at least six months,
       the conditions which led to the removal or
       placement of the child continue to exist, the parent
       cannot or will not remedy those conditions within a
       reasonable period of time. the services or assistance
       reasonably available to the parent are not likely to
       remedy the conditions which led to removal or
       placement of the child within a reasonable period or
       ti me and termination of parental rights would best
       serve the needs and welfare of the child.

                                      ***
   (S) The child has been removed from the care of the
       parent by the court or under a voluntary agreement
       with the agency. 12 months or more have elapsed
       from the date of removal or placement, the
       conditions which led to the removal or placement or
                        3S
                                 the child continue to exist and termination of
                                 parental rights would best serve the needs and
                                 welfare of the child.

                         (b) Other considerations. - The court in terminating the
                         rights or a parent shall give primary consideration to the
                         developmental, physical and emotional needs and welfare
                         of the child. The rights of a parent shall not be terminated
                         solely on the basis of environmental factors such as
                         inadeq uatc housing. furnishings, income, clothing and
                         medical care if found 10 be beyond the control or the
                         parent. With respect to any petition filed pursuant to
                         subsection (a)(l ), (6), or (8), the court shall not consider
                         any efforts by the parent to remedy the conditions
                         described therein which arc first initiated subsequent to the
                         giving of notice of the filing of the petition.

23 Pa.CS.A.§ 251 l(a)(I), (a)(2), (a)(5), (a)(8), and (b).

        "Parental rights may be involuntarily terminated where any one subsection of 251 l (a)

is sat is lied, along with considerat ion or the subsection 25 l l (b) provisions:' In re Z. P., 994

A.2cl 1108. 1117 (Pa.Super. 20 I 0). The parry seeking termination of parental rights must

demonstrate the validity   or the asserted grounds for termination by ..clear and convincing
evidence." /11 re R.NJ., 985 A.2d 273, 276 (Pa.Super. 2009) (quoting /11 re S.J-1., 879 A.2d
802. 805 (Pa.Super, 2005)). Clear and convincing evidence is defined as evidence .. so clear.

direct, weighty and convincing as to enable the Lrier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue." Id. ( quoting !11 re .! L. C. & .J. R. C.,

837 A.2d 1247, 1251 (Pa.Super. 2003)). It is the role of the court lo "examine the individual

circumstances of each and every case and consider all explanations offered by the parent to

determine i r the evidence in light of the totality of the circumstances clearly warrants the

involuntary termination." In Interest rdA.P., 692 A.2d 240, 245 (Pa.Super, 1997).
                                                   39
                                             Section 251 l(a)(l)

       Termination of parental rights pursuant to Section 251 l(a)(l) docs not require the

Agency to produce evidence of both an intent to relinquish parental claims on the child and a

failure to perform parental duties. In re C.WS., 832 A.2d 457, 46 l (Pa.Super. 2003) (citing

Ma/fer of Adoption of Charles ED.M. ff. 708 A.2d 88, 9 l (Pa. 1998)).          With regard to what

is considered parental duties, the Supreme Court of this Commonwealth has stated:

                          There is no simple or easy definition of parental duties.
                          Parental duty is best understood in relation to the needs of a
                          child. A child needs love, protection. guidance, and
                          support. These needs, physical and emotional, cannot he
                          met by a merely passive interest in the development of the
                          child. Thus. this court has held that the parental obligation
                          is a positive duty which requires affirmative performance.

                          This affirmative duty encompasses more than a financial
                          obligation: it requires continuing interest in the child and a
                          genuine effort to maintain communication and association
                          with the child.

                          Because a child needs more than a benefactor, parental duty
                          requires that a parent 'exert himself to take and maintain a
                          place of importance in the child's lire.'

In the Interest rdA.P..   at   245 (citing In re Bums, 379 A.2d 535 (Pa. l 977)).

       It is clear in the case at hand that Mother has not evidenced a settled purpose of

relinquishing parental claim to C.L. Mother has participated in services and made attempts to

accomplish the goals outlined for her by the Agency. Furthermore, out of more than one-

hundred and fifty ( 150) scheduled visits with the children, Mother only missed two.
                                                   40
         As to whether Mother failed to perform parental duties, there is evidence to suggest

that while she did not perform some parental duties. she did adequately perform others. There

is no doubt Mother loves her children.          She has established a residence separate from

Maternal Grandmother and income. She often cooked for the children and provided snacks.

She 944 A.2d 79, 82 (Pa.Super.

2008) (hereinafter ·'E.A.P."') (citing 23 Pa.C.S.A. � 2511 (a)(2); see In re R. l.. 361 A.2cl 294

(Pa. 1976)). Whether termination is appropriate under Section 2511 (a)(2) is not limited to
affirmative misconduct, rather includes the incapacity to perform parental duties as well. In

re 11.LD., 797 A.2d 326, 337 (Pa.Super. 2002). "Parents arc required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities."          Id. Al 340.

Subsection (a)(2) emphasizes the child's "need for essential parental care, control, or

subsistence necessary for his physical or mental well-being." EA.P., 944 A.2d    al   82.

       The Court in 111 Interest of Lilley. 719 A.2d 327. 330 (Pa.Super. 1998) had the

following to say about what is now Section 2511 (a)(2):

                      The fundamental test in termination of the parents' rights
                      was long ago cited in In re Geiger, 459 Pa. 636, 33 I A.2cl
                       172 (1975). There, the Pennsylvania Supreme Court
                      announced that pursuant to IPS section 3 1 l (2) of the
                      Adoption Act of 1970. now section 2511 (a)(2) of the
                      Adoption Act, the petitioner for involuntary termination
                      must prove ( l) repeated and continued incapacity. abuse.
                      neglect or refusal; (2) that such incapacity, abuse, neglect
                      or refusal caused the child to be without essential parental
                      care, control or subsistence; and (3) that the causes of the
                      incapacity, abuse, neglect or refusal cannot or wit! not be
                      remedied. Id. at 639, 33 I A.2d at t 74.

Id. (citing In re Geiger, 331 A.2d 172, I 74 (Pa. 1975)).

       Mother's incapacity due to her mental health conditions remains an ongoing concern

since the removal of the chi ldrcn from the home and, furthermore. the concerns with regard to

the home environment have repeatedly been noted during that time. These concerns have led

to the children being without proper parental care.

        During visits with Mother, she repeatedly failed lo properly guide the children and

provide a healthy environment for the children to the point where their safety was called into

question. and visits were moved out of Mother's home. Mother has never been able to
                                               41
remedy the causes of her incapacity or the neglect and it has been shown she cannot remedy

the causes even with prompting and assistance of service providers.

        Mother failed to consistently address her mental health issues. Several services were

discontinued due to Mother's lack of participation and some services Mother failed to

undertake completely. Although Mother's mental health has somewhat stabilized on occasion

since the Agency became involved, she has failed to demonstrate consistency and failed to

demonstrate an ability lo main lain her mental health even with the involvement of the Agency

and other service providers. Again, Mother has never consistently addressed her mental

health and has shown she cannot and will not remedy the issue.

        The children were removed from the home for over two years, during which time

Mother has not demonstrated a capacity to provide parental care or perform parental duties on

a consistent basis. As an example. Mother was informed of the clangers of children jumping

from furniture and running with lollipops in their mouths by the first in-home Pressley Ridge

team. One year later, the second in-home team still had to address this issue with Mother and

prompt her to provide the proper supervision of the children. Similarly, the condition of the

home was addressed by the first and second in-home team. Mother did remedy the conditions

when prompted by the initial team, however, when the second learn became involved, the

conditions of the home had deteriorated significantly and once again Mother demonstrated

that she cannot or will not address the issues.

       With regard to Father, as previously stated. Father has repeatedly refused to cooperate

with the Agency and participate in services. father has not provided parental care or


                                                  43
performed parental duties and no evidence was presented to suggest that Father can or will

remedy the situation.

        Therefore, the Court docs find that termination of Mother and Fathers parental rights

pursuant to Section 2511 (a)('.2) is appropriate based on the credible evidence presented.

                                        Section 2511 (a)(5)

       Under Section 251 l(a)(S), the party moving for termination must show the following

factors: (I) the child has been removed from parental care for at least six months; (2) the

conditions which led to the child's removal or placement continue to exist; (3) the parents

cannot or wit! not remedy the conditions which led to removal or placement within a

reasonable period of time; (4) the services re.asonably available to the parents arc unlikely lo

remedy the conditions which led to removal or placement within a reasonable period of time;

and (5) termination of parental rights would best serve the needs and we! fore of the child. /11

re A.R.MF., 837 A.2d 123 l, 1234 (Pa. Super. 2003) (internal citations omitted).

       C. L. has been removed from the care of Mother for over twenty-five (25) months due

to Mother's unstable mental health and environmental concerns.          Mother's mental health

continues to be unstable and inconsistent. Mother tailed to address her mental health issues

during the twenty-five (25) months. a more than reasonable amount of time for which lo do

so. by a failure to obtain a psychological evaluation, a failure to comply with mental health

treatment recommendations and a fai lure to participate in various therapy services.

       Mother continues to test positive for Tl-IC and tested positive as recently as Murch of

2017. Furthermore, the environmental issues which led to the removal of the children remain
the same, if not worse. Mother's home is unclean and unsafe. Mother cannot demonstrate

proper parenting and has not shown an ability to cope with the daily situations involved in

rearing children.

       Mother has repeatedly demonstrated she cannot or will not remedy the conditions

which led to removal of the children. The children have been removed from the home for

over twenty-five (25) months, during which time Mother did not complete her goals. did not

consistently address her mental health, continued to use marijuana, and did not address the

conditions of her home. Mother has recently began mental health treatment with yet another

service provider, however, Mother's mental health concerns are too extensive to address

within a reasonable period of time, taking in   to   consideration the period of lime Mother has

already had to address this issue.

       Mother has been provided several services, all to no avail. Twice an in-home team

was utilized.   She received services from MH-IDD. Pressley Ridge, True North. Families

United Network. Catholic Charities. TW Ponessa and PA Counseling, among. others. Mother

stated she did not feel she required any additional services be provided     10   her. Additional

services are unlikely to remedy the conditions which led to placement 01· the children. as

evidenced by the complete failure of mother to remedy any concerns when the Pressley Ridge

team was put back in her home.

        Finally, with regard to Mother, termination of parental rights would best serve the

needs of the child.     Mother cannot provide proper parenting. cannot provide a suitable

environment, and cannot remedy her mental health issues. Furthermore, the child has a strong

                                                45
bond with the Foster Mother. It is in the best interests of the child that Mother's rights be

terminated.

          Since paternity was established, Father has repeatedly refused to cooperate with the

Agency or participate in services. Father has not provided parental care or performed parental

duties and no evidence was presented to suggest that Father can or wi 11 remedy his refusal to

parent. Father has not participated in drug testing and recently pied guilty to criminal felony

drug charges. Be has not worked with services and the child need not wait tor him auv

longer.

          C.L. has been with his current foster family approximately nineteen ( 19) months.

Initially, C.L. was developmentally delayed in several areas including speech and social

skills. C.L. continues to work on his speech under the foster family's guidance and has made

vast improvements.      At the time of removal. there were concerns about C.L."s physical

development, however, C.L. is currently up to date on all his medical appointments and there

are no concerns at this time.

          C.L. is happy with his foster parents and has bonded with the foster family.       C.L.

remains with his half-sister, 0.1...R .. and has remained in contact with .l.C., his hulf-brotber,

while with the foster family. The evidence and testimony provided does suggest C.L. has a

bond with his Mother. however, it docs not suggest that bond is strong. Mother herself admits

her bond with C.L. has dramatically changed since his removal from the home. Additional

consideration as to whether termination is in C.L.'s best interest is detailed in Section

25JJ(b).

                                                46
         Accordingly, the Court finds that termination of Mother and Father's parental rights

pursuant to Section 2511 (a)(S) is appropriate and in the best interest   or the child based on the
credible evidence presented.

                                          Section 251 l(a)(8)

                "[T]o terminate parental rights under Section 251 I (a)(8), the following factors

must be demonstrated: (I) [t]he child has been removed from parental care [or 12 months or

more from the date of removal; (2) the conditions which led to the removal or placement of

the child continue to exist; and (3) termination or parental rights would best serve the needs

and welfare   or the child."   In re Adoption r�( M.E.P .. 825 A.2d 1266. 1275-76 (Pa.Super.

2003).

         In determining whether the conditions which led to the removal or placement of the

child continue to exist, "if a parent fails to cooperate or appears incapable of benefiting from

the reasonable efforts supplied over a realistic period of lime .. , the Court may find that

termination is appropriate. in re A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Additionally.

under Section 2511 (b ), the Court, when considering termination under Section 2511 (a)(8).

shall not consider any efforts made to remedy the conditions by the parent subsequent to the

giving of notice of the filing of the petition.

         The Agency was involved with Mother through referrals made in 2013. 20 l 4 and

2015.     In 2014. Mother voluntarily signed over guardianship of C.L. to Maternal

Grandmother, thereby ending the Agency's involvement until the instant matter began in

2015. Indisputably, C.L. has been removed from the home for over twelve (12) months. C.L

                                                  47
was removed from the home under an emct·gency petition filed on January 20, 2015. C.L. was

adjudicated dependent on February 13. 2015. Paternity was established with Father and he

has visited the child only one time. C.L. has not been -returned to Mother or Father's care

since removal.

         The removal of C.L. from the care    or Mother was primarily due lo Mother's mental
health and various environmental concerns. Mother's mental health continues Lo be unstable

and inconsistent. Mother failed to adequately address her men Lal heal th issues during the

twenty-five (25) months that the child was in the custody           or   the Agency, a more than

reasonable amount of time for which to do so.             Mother failed to obtain a psychological

evaluation, a failed to consistently comply with mental health treatment recommendations and

a   failed Lo participate in various therapy services. Mr. Breeland from her Pressley Ridge team

opined, as early as July of 2015, that the children could be at risk for harm if Mother mis not

laking her medications or taking care of her mental health. Despite significant involvement of

services lo assist Mother, she has failed to remedy the conditions that led to the removal and

they continue to exist.

         Mother continues to test positive for THC and tested positive as recently as March of

2017. F unhermore, al though Mother secured housing, the environmental issues which led to

the removal of the children remain the same. if not worse. Mother's home is unclean and

unsafe. Mother cannot demonstrate proper parenting and has not shown an ability to cope

with the daily situations involved in rearing children.




                                                48
        Father has repeatedly refused ro cooperate with the Agency or participate in services.

Father has not participated in drug testing and recently pied guilty to criminal felony drug

charges. Father had no relationship with C.L. prior to the Agency's involvement and, during

the more than twenty-five (25) months that has elapsed since C.L. was placed in the custody

of the Agency. Father did not develop any relationship with C.L. or evidence any interest in

doing so.

        C.L. has been with his current foster family approximately nineteen (19) months.

Initially, C.L. was developmentally delayed in several areas including speech and social

skills. C.L. continues to work on his speech under the foster family's guidance and has made

vast improvements.      At the time of removal, there were concerns about C.L.'s physical

development, however, C.L. is currently up lo date on all his medical appointments and there

are no concerns at this time .

       . C.L. is happy with his foster parents and has bonded with the foster family. C.L.

remains with his half-sister, O.L.R., and has remained in contact with J.C., his half-brother,

while with the foster family. The evidence and testimony provided docs suggest C.L. has a

bond with his Mother, however, it does not suggest that bond is strong. Mother herself admits

her bond with C.L. has dramatically changed since his removal from the home. Additional

consideration as to whether termination is in C.L.'s best interest is detailed in Section

2511 (b).

                                       Section 25ll(h)

        Once the Court has determined that one or more ofthe statutory requirements under

                                              '19
 § 251 l(a) are satisfied, the Court must then turn   Lo   a consideration of Section 251 l(b) to

determine whether termination will meet the child's needs and welfare. /11 re CP.. 901 A.2d

516, 520 (Pa.Super, 2006).    Pursuant to 23 Pa.CS.A. § 2511 (b):

                       The court in terminating the rights of a parent shall give
                       primary consideration to the developmental, physical and
                       emotional needs and welfare of the child. The rights of a
                       parent shall not be terminated solely on the basis           or
                       en vironmcntal factors such as i uadequatc housing,
                       furnishings, income, clothing and medical care if found to
                       be beyond the control or the parent. With respect to any
                       petition filed pursuant Lo subsection (a)(l ), (6), or (8). the
                       court shall not consider any efforts by the parent to remedy
                       the conditions described therein which arc first initiated
                       subsequent to the giving of notice of the tiling of the
                       petition.

       23 Pa.C.S.A. § 2511 (b)

        "Intangibles such as love, comfort, security and stability are involved when inquiring

about the needs and welfare   or the child."   In re C.P.. supra. Neither Mother's nor Father's

own feelings of love and affection for the children prevent termination of their parerual rights.

Sec In re Z.P., 994 A.2d 1108, 1121 (Pa.Super, 2010) (internal citations omitted).

       "The court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond." /11 re C.P .. supra.

Neither expert testimony nor a formal bonding assessment is required for consideration under

this subsection of the Adoption Act. Sec 111 re N.A. M., 33 A.3d 95, I 03 (Pa.Super, 2011 ). The

Court can consider the testimony that was presented by caseworkers and other witnesses in

making the determination whether termination would best suit the children's developmental.

physical, and emotional welfare. Id. As recently indicated by the Superior Court, the court is
                                                50
not required to ignore safety concerns simply because a bond exists between the child and a

parent. See fn re M. M., 106 A.3d J 14 (Pa.Super. 2014 ).

         ·'A parent's basic constitutional right to the custody and rearing of... her child is

converted. upon the parent's failure to fulfill.v.hcr parental duties.. to the child's richt
                                                                                         � to have

proper parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment." In re Adoption £fR..J.S .. 901 A.2d 502. 507 (Pa.Super, 2006) (internal citations

omitted). A child has the right to care in   <1   permanent. healthy, safe environment. Sec In re

KM, 53 A.2d 781, 792 (Pa.Super, 2012) (citing Ju re Adoption of R.J.S .. 901 A.2d 502. 507

(Pa.Super, 2006)). "[A] child's life simply cannot be put on hold in the hope that the parent

will summon the ability to handle the responsibilities of parenting." Id.

         With regard to love, comfort, security and stability. the Court finds that although

Mother does love her children and is able lo provide minimal comfort, she is not able lo

provide security and stability. Mother has not been able to adequately perform her parental
                                                                       ..
duties, has not adequately addressed her unstable mental health, continues to use marijuana

and remains in a relationship that involves domestic violence.

         Evidence does suggest Mother has a bond with her children, however, the possible

effect   or permanently   severing that bond has not been shown lo be severe. Early on in the

case, the children showed a stronger bond to Mother but that bond has deteriorated since their

removal.     Furthermore. the court cannot ignore the sa fcty concerns, which outweigh any

parent-child bond.




                                                   51
       Said safety concerns include a home lilied with trash. cat feces and safety hazards

such as burning candles, access to prescription medication containers and a lack of proper

parental supervision. Although the court cannot terminate parental rights solely on the basis

of environmental factors according to Section 25l l(b), it is only the case if the environmental

factors me found to be beyond the control of the parent.

       The environmental issues in Mother's home are not beyond her control.                      She

frequently demonstrated the ability to correct said conditions with supervision and prompting.

The problem lies in that Mother was only able to correct the conditions after being prompted

to do so by a service provider. When given the chance to prove her ability and desire to

provide an appropriate environment for the children without assistance from a service

provider, Mother was unable to do so, even with her paramour residing with her in the home.

       Additionally, when Mother received a payment of several thousand dollars from SSI

disability, she was in control   or her ability to establish housing.   She did establish a residence,

however, the residence she chose was not suitable or appropriate for children due to concerns

with the ingress and egress. Tt took over nine (9) months for her to correct the issue with the

housing she chose, and even then, she only did so with the assistance and prompting of

service providers.

       The first Pressley Ridge in-home team closed out in October of 201 G and by early

201 7 a second referral was made for <111 in-home team through Pressley Ridge in response           Lo


the conditions of the home and mother's mental health as witnessed by the Agency. Not only




                                                  52
did Mother show a lack of ability to appropriately parent. her parenting skills appeared to

have deteriorated.

       finally, this Court must consider Mother's mental health in addition      10    environmental

concerns. Mother's mental health continues to be unstable and inconsistent. Mother foiled to

address her mental health issues during the time the children were removed from her home.

She failed to obtain a psychological evaluation, foiled to comply with recommendations for

mental health treatment and foiled to participate in various therapy services.            During the

twenty-five (25) months since removal, Mother was involved in some form of mental health

treatment for only nine (9) of those months.

       As previously noted, Father has no relationship with the child, has failed to complete

his goals and has had only one visit with C.L. since his removal from the home. There has

been no evidence of any parent-child bond between C.L. and Father and            110   evidence that

Father can or will adequately provide for C.L 's needs and welfare.

       At the time of filing of the petition to terminate parental rights, C.L. was with his

current foster family for a total of nineteen ( I 9) months.       The foster family reports the

children are happy and well-cared for. C.L. remains with O.L.R. and keeps in contact with

his other half-siblings. The termination of parental rights does best serve the developmental.

physical and emotional needs and welfare or the child.

                                 CONCLUSIONS OF LAW

1. The Agency has not established by clear and convincing evidence that Mother has either

    demonstrated a settled purpose   lo   relinquish their parental rights or has tailed to perform

                                                 53
   parental duties on behalf of the C.L. for at least six months prior Lo the filing of the

   petition. 23 Po.CS.§ 251 /(0)(1).

2. The Agency has established by clear and convincing evidence that father has

   demonstrated a settled purpose to relinquish his parental rights and has foiled to perform

   parental duties on behalf or C.L. for at least six months prior to the filing of the petition.

   23 Pa.CS..," 25/ l(a)(l).

3. The Agency has established by clear and convincing evidence that the incapacity, neglect

   and refusal of Mother and Father has caused C.L. to be without essential parental care.

   control or subsistence necessary for their physical or mental well-being and the conditions

   and causes of the incapacity, neglect and refusal cannot or will not be remedied by Mother

   or Father. 23 Pa.C.S. § 25/ l(a)(2).

4. The Agency has established by clear and convincing evidence that C. L. was removed

   from the care of Mother and Father for a period in excess of six (6) months and has since

   remained in placement. The circumstances which led to the child's placement continue to

   exist, and Mother and Father cannot or will not remedy these conditions within a

   reasonable period of time, and the services or assistance available to Mother and Father

   are not likely to remedy the conditions within a reasonable period of time. Furthermore,

   the termination of parental rights is in C.L.'s best interest. 23 Pa.CS.::,.., 251 /(a)(5).

5. The Agency has established by clear and convincing evidence that C.L. was removed

   from his parents' custody more Limn twelve months prior to the filing of the termination

   petition and that the circumstances that necessitated placement continue to exist.

                                                 54
    Furthermore, the termination    or   parental rights is   in   C.L.·s best interest.    Pa.CS. §

   2511 (a){8).

6. Termination of Mother's and Father's parental rights will best serve C.L.'s needs and

   welfare. 23 Pa. CS.§ 251 I (a)(5); 23 Pa. C.S. § 251 J(a){8); 23 Pa. CS§ 2511           a.:
   As the Court has found credible evidence exists      lo    support termination   or Motherx and
Father's rights pursuant to both Section 251 l(a) and Section 251 l(b). the Court does GRANT

the petition filed by the Agency,




Dated:   5/1 /rt
                                                                                            DGE




                                                55
      IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                        ORPHANS' COURT DIVISION

      IN RE:
               . c. L-.                                                                No. 2017-21



   FINAL DECREE FOR INVOLUNTARY TERMINATION OF PARENTAL RIGHTS

               AND NOW,                                    day of May, 2017. after a Hearing on the Petition for

Involuntary Termination of Parental Rights of REBECCA LYNCH, with respect to respect to

                           � .. L.. , the Court hereby finds such parent or parents have forfeited all parental

rights; therefore, the prayer of such petition is hereby GRA TNED, and all the rights of such

parent or parents are hereby terminated forever, with alt the effects of such decree as provided

in Section 2521 of the Adoption Act, including extinguishment of the power or right to object

or receive notice of adoption proceedings.

               Legal and physical custody of the child,                       C.L.         arc continued in Yark

County Office of Children, Youth and families, 100 West Market Street, York, Pennsylvania.

                                                                   BY THE COURT:




C:7
·- V
     ::-r.,   UJ
              »�·. . . .     r- _
                             t)
                                          ! 1:11, .... ,
                                          ��\':I ':;,I
                                         ,\ ••• ._ J ��

                   ... -
      '�i·.·_:'·\...·i:·/:},}{\1uc
              _;


  l
                            .:   .,'   __:: (;'
                                                                                        Circulated 03/05/2018 01:27 PM




IN THE COURT OF COMiVION PLEAS OF YORK COllNTY, PENNSYLVANIA

In Re: Adoption        or
                       O.L.R. ,                                         No. 2017-18
                          A Minor                                       Termination      or Parental Rights
APPEARANCES:

Wanda Neuhaus, Esquire                                         Daniel Worley. Esquire
Office of Children, Youth & Families                           Guardian Ad Liiem

Peter Vaughn, Esquire                                          Joh11 Christopher Rupert.
Counsel for Mother                                             Pro Sc         I
Thomas Gregory, Esquire                                                   Fl LED
Counsel for   O. L. R.
                                                                          Mo.      5    DAY   .3__ YEAAJ..:L.
                                                                                   ORPHANS' COURT DMSION
                                    AD.JUDI CATION

         Presently before the Court is the Petition lor Involuntary Tcrminruion 01· Parental

Rights   or John   Ruper! and Rebecca Lynch to            Q.L. -.R...              · ·-. filed by York County

Children, Youth. and Familv (hereinafter "Anencv")
                   •          •               •   -       ,I
                                                                 t)11   Januarv 25. 1017 . An cvldcntiarv
                                                                              ,I                              '




hearing was originally scheduled for, and was conducted on, March 20, 2017. Al the hearing

on March 20, 2017, a continued hearing            \\'US        scheduled for Murch 18, 2017, due           10


insufficient lime to present evidence. J\!    the     time or the hearing, the Guardian Ad Litcm

advocated for the children. The Supreme Court recently reminded us in 111 re Adoption of

L. IJ. u.. 84 i\·IAP 20 l 6, 2017 WL l 162209 {Pa. March 2S, '.201 7) that the child is entitled to

counsel pursuant lo §23 I 3(a). Therefore. the Court appointed legal counsel for the child.

afforded counsel the opportunity to meet :Wi!h his client. review the record and request

additional proceedings if he deemed it wnrrantcd lo protect the legal interest or the child.
Counsel recommended the child not be returned home but instead. should remain with the

foster family.

        Based upon the evidence presented at the hearings, and upon consideration of the

record, the Petition for Involuntary Termination of Parental Rights of Mother and Father to

     o._L.. R. . : is GRANTED for the reasons outlined herein.
                                     FINDINGS OF FACT

1. The record docketed at CP-67-DP-14-2.015 with the Clerk of Courts in the Come of

   Common Pleas in York County was incorporated into the Orphans' Court record docketed

   as above with no objection.

2. Rebecca Lynch (hereinafter "Mother") is the natural mother of            Q. L.      R..
   (hereinafter ''O.L. R. ,·).

3. Mother currently resides al729 Poplar Street. I �1 Floor, York PA 17402.

4. John Rupert (hereinafter "Father") is the biological father   or O.LR.
5. Father currently resides at 65 So nth Water Street, Spring Grove PA l 7362.

6. t\ Certification   or Acknowledgment of Paternity was riled 011 January 25.2017, indicating
   there is a claim or Acknowledgment of Paternity on tile with BCSE for O.L.R. The

   Acknowledgment of Paternity       \\'HS   signed by John Christopher Rupert   011   September 3.

   2012.

7. O.L.R. has three half-siblings,     C.. L.        . (hereinafter ··c.L.'') and J:C-

   (hercinufier '·J.C.''). whose hearings and reviews were conducted simultaneously with

   hearings that pertained to O.L.R .. as well as another half-sibling, who has not been the
   subject of any court proceedings.

8. The York County Office      or Children, Youth and Families (hcreinaucr "Agency") filed nn
   application for emergency protective custody on January 20, 20 l 5. The contents of the

   application arc incorporated herein. Allegations presented in the application included:

      a. The Agency had extensive involvement with the family due to environmental

          concerns and mother's mental health issues.

      b. The family was accepted for services in 2014 to assist Mother in caring for the

          children, obtaining appropriate and stable housing. and providing the mother with

          community resources and services.

      c. Services were subsequently terminated when Mother signed guardianship of the

          children over to Deborah l\·lcMillan (hcrcinutter "Maternal Grandmother").

      d. Mother was residing with Maternal Grandmother.

      e, Mother was on probation for assault.

      t: On January 9, 2015, the Agency received a referral due to Mother's hospitalizntion

          as a result   or a suicide attempt on January 8, 2015.   i\ f other indicated the suicide
                                                                    1




          attempt was made because the "baby dad denies their son",

      g. Mother tested positive for marijuana at the time of her admission into the hospital.

          She admitted to using marijuana and marijuana laced with Heroin.

      h, Mother was diagnosed with Bi-Polar Disorder, Aucntion Deficit/Hyperactivity

          Disorder, Depression, and Horderline Personality. Mother also had a history of

         cutti ng behaviors.

                                               3
        i.   Mother alleged she was the victim of domestic violence in her relationship with

             her then paramour .

       .I·   Father of the child. John Rupert. allegedly lives in York County.

       k. On January 13i 2015. Mother lcfl the hospital against medical advice and refused

             to comply with counseling and other services.

       1.    Maternal Grandmother agreed         !O   continue to care for the children and was advised

             Mother could    1101   live in the home.

9. A shelter care hearing was held on January 21, 2015. The Court at that time made the

   fol lowing findings. infer alia:

       a. Return      or O.L.R. to Mother or rather was not in the best interest or the child,
       b. 0. L. R. should remain in the care of Maternal Grandmother.

I 0. The Agency Ii led a dependency petition on Jan uary 27, 2015 on behal r of each child. The

   contents of the pcti tion are incorporated herein. The al legations presented in the

   application for emergency protective custody, as outlined previously, were reiterated in

   the petition, inter alia.

l 1. At an adjudicatory hearing held on February 13, 2015 the chi ldren were adjudicated

   dependent by the Court. The contents of the Orders arc incorporated herci n. The Court at

   that time made findings that included, but arc 1101 limited to:

       a. All parties were in agreement with the children remaining in the legal and physical

             custody of Maternal Grandmother. Mother and Father were nor resources for the

             child.
       b. The children were doing well.

       c. The goal for the child was placement with a lit and willing relative. :\ concurrent

           goal was return 10 parent.

12. The Agency filed an application for emergency protective custody on April 8, 2015. The

   contents of the application arc incorporated herein. Allegations presented in the

   application included, inter alia:

      a. The     Agency     received    information   tluu   Maternal   Grandmother    allowed

          unsupervised contact between Mother and the children.

      b. The Agency met with Maternal Grandmother and advised her she was in violation

          or the supervision requirement in the Family Services Pinn, which required

          Maternal Grandmother to monitor all contact between Mother and the children.

          The Agency reminded Maternal Grandmother that no unsupervised contact may

          occur between Mother and the children.

      c. The Agency was advised Maternal Grandmother again allowed Mother to have

          unsupervised contact with the children.

      d. The Court, alter being informed of the unsupervised contact, verbally directed that

          the children remain in the care of Maternal Grandmother provided there is no

          further unsupervised contact between the Mother nnd the children. It was tunher

          directed that should Mother have further unsupervised contact, the children would

          be removed immediately from the custody      or· Matcmal   Grandmother and placed in

          foster care.

                                               5
       e. On April 8, 2015 the Agency representatives met with Maternal Grandmother and

           informed her of the directives of the Court.        Maternal Grandmother staied she

           collie! no longer continue to care for the minor children. She stated she docs 1101

           have a support system. Mother comes to her house and "manipulates and harasses"

           her . and she feels she is not adequately providing what the children need.

       C   Neither parent addressed the issues which lend    10   placement of the children.

       g. The Agency submitted a request for an in-home team to be assigned           to   Mother al

           Mother· s request.

13. t\ shelter care hearing was held on April 13, 2015.        The Court a! that time mack the

   following findings, inter alia:

       a. Sufficient evidence was presented to prove !hat continuation          or the child   to the

           home of Maternal Grandmother is 1101 in the best interest of the child.

       b. To allow the child to remain in the home would be contrary to the child's welfare

           and reasonable efforts were made bv. the Auencv
                                                     ..... .,, to prevent or eliminate the need   .
           for removal of this child from the home.

14. At a dispositional review hcari 11g on May 6, 2015. the court found:

       n. roster Mother expressed concerns about the children being returned without

           having their diapers changed.      In addition. 0.1...R. had been showing signs of

           illness alter visits 10 the point that she would vomit.

       a. Early Intervention evaluated O.L.R. and some behavioral concerns were identified.

           foster Mother had not noted any behavioral concerns. O.L.R. was doing well but
           may require a speech evaluation.

      b. Mother resided with Maternal Grandmother, although she previously resided on

           Queen Street and foiled to noti 1y the ng.c11cy when she moved.

      c. Mother missed her psychiatric appointments on two occasions.             She had an

           appointment set up for June 22. 2015. Mother's mental health was unstable and

           she was nor following through with her counseling.                She missed three

           appointments. She stated that although she did not like counseling, she would

           contact her father" s counselor to make an appointment.

      d.   Mother did not follow through with the recommendation        or l'vlH-lDD   for her to

           participate in a group home for life skills and social skills. She was unhappy with

           her Ml·J-!DD caseworker and requested a different caseworker be assigned.

      e. A Pressley Ridge team had been assigned         10   Mother, but services had not yet

           begun. They tried to contact her three limes with no response. Mother stated she

           was too busy to meet with them.

      r.   Mother completed her terms of probation.

      g. Mother had contact with the Agency regarding visitation and did auend three

           visits. Mother had not attended any of the evaluations for the children since they

           were placed in rosier care.

      h. Mother had an employment interview but has not yet started work.

      1.   Father was not present at the hearing.

15. ;\ Court Appointed Special Advocate (CASA) was appointed for the child on May 22,

                                               7
   2015.

16. t\ combined Placement Review and Dispositional Review Hearing was held on .July 20,

   2015. At thar time the Court made findings, in consideration of all evidence presented,

   which include, but are not limited to:

      a. O.L.R. had long tantrums and trouble self-regulating and calming down. There

           had been issues with her vomiting in the foster home, mostly allcr visitation. She

           received services through Early Intervention and was making great progress. Her

           instructor reported the vomiting ended in May, O.L.R. had a well-child check and

           there were no reported concerns.

      b. With regard     10   Mother:

               1.   She attended O.LR.'s well-child check.

              11.   Her mental health continued to be unstable and she continued           lo not


                    adequately address her mental health issues. She was seeing a psychiatrist

                    and was missing appointments.         She had begun individual outpatient

                    counseling at Pressley Ridge and began working with nn in-home team

                    through that same agency.         In addition. she received lntensivc case

                    management through l'vlH-IDD.

             111.   There were seven attempts   10   drug test Mother. Three tests were positive,

                    one was negative, for one she was unavnilable, one she was unable          to


                    provide a specimen, and one she refused to provide a specimen. She did

                    have a prescription for Ativan. which mav have been the cause of positive

                                                s
                   test results. She was instructed to take three pills per day but was not

                   taking it   ZIS   prescribed.

             iv. She received assistance from the Pressley Ridge team in applying for SS[

                   benefits and did quality for benefits retroactively from 2010 for her

                   multiple mental health diagnoses. which included Disassociate Identity

                   Disorder, Panic Disorder, panic anxiety. Mood Disorder, Bi-Polar

                   Disorder, and Depression • among others.

              v. She resided with Marerual Grandmother but anticipated finding housing

                   when she received payment for her SS 1 bcnef ls.         Motlier expected to

                   receive several thousand doll ms, which she would use to csiabl ish a

                   suitable residence for herself and the children.

             vi,   She was employed briefly but was involuntarily terminated.

            v11.   She attended weekly supervised visitation with the children but did miss

                   one visit. She showed signs of being overwhelmed at the visits. During

                   one visit mother did act against the advice of the team and her actions

                   caused O.L.R.. to vomit, The team continued to assist Mother in developing

                   appropriate parenting skills.       There were concerns regarding arguing

                   between the parents during the visits, which was causing n disruption.

      c. Father had no compliance with the permanency plan.

17. The Agency filed a Motion [or Modification of Placement on August 20. 2015 and the

   Court entered an Order on rha: same elate approving placement      or the child with different
                                                   9
   foster tinnily. 0.L.R. remained with her siblings.

18. A 90-dny Review hearing was held on October          :w. '.Wl 5.   The court made the following

   findings. inter alia:

      a. O.L.R. was evaluated by the Capital Arca Iuterrnediate Unit and it was determined

           she is age appropriate and not eligible for services.

      b. With regard       to   Mother:

                 1.   She continued to reside with Maternal Grandmother and         \\'HS   looking for

                      independent housing.

               ii. She was pregnant with her fourth child.

              iii. She continued      10   be unemployed after briefly working at Dunkin Donuts,

                      where she voluntarily terminated her employment due to conflict with

                      employees and her receipt of SSI benefits.

              iv. She was receiving outpatient counseling through Pressley Ridge and hnd

                      been consistent with her appointments. The Pressley Ridge in-home team

                      worked with her on parenting skills and managing her rncntal health.

               v. She was seen by a psychiatrist at True North,

              ,·1.    She had a prescription for Tcgrctol and Atavan, to be taken as needed. and

                      had tested negative 011 drug tests for three months.

      c. With regard to Father:

                r.    He did not maintain contact with the Agency. The Agency had his address

                      but not his telephone number and had sent correspondence to him.

                                                   10
19. A Permanency Rev kw Hearing was held on December 21. 2015. at which time the Court

    made the following findings, which include but are not limited to:

       a. O.L.R. was transferred to a new foster home and is doing well.         O.L.R. had been

           referred to Early Headstart and would be contacted when an opening is available.

       b. With regard to Mother:

                1.   She st ill resided with Maternal Grandmother but stared she would sign :,

                     lease the following day for independent housing.

               ii. Her medications were modified due to her pregnancy and she was taking

                     Benadryl to stabilize her moods.

              111.   She attended weekly outpatient counseling sessions but had rescheduled

                     three appointments.

              iv.    She continued to test negative for drugs.

               v. She attended supervised visits twice per week for two hours at a time. The

                     visits were going well and Mother was able to manage the children.

       c. Father had no contact with the Agency and there Imel been no compliance with the

           permanency plan.

20. As part of the Court-Ordered Services & Conditions. which were included as an appendix

   to the Permanency Review Order and incorporated in the Order. the parents were directed

   to comply with various conditions, including:

       a. Mother and Father shul I maininin sale, stab le a nd appropriate housing for the

           chi ldrcn and shall mai ma in stable. lawful income to support the chi ldrcn.

                                                 11
       b. Mother shal I undergo random drug testing.

       c. Mother shall cooperate in obtaining a psychological evaluation within ten days of"

            the date of the Order and fol low through with any recommendations made as a

            result of the evaluation.

       d. Mother shall attend individual counseling sessions.

       e. Mother shall cooperate with the Intensive Family Services Team.

21. I\ Status Review Hearing was held on March 22, 2016, at which time the Court made the

   following findings, which were stated in the Order, inter alia:

       a.   O.L.R. continued to do well in her foster home. She was happy and comfortable

            there. She was developmentally on target and on a waiting list for early headstun.

       b. With regard to Motlier:

                1.   She was making moderate progress at that 1i111c.

               11.   She resided in independent housing. I-\ home assessment was completed

                     and it was round that the home itself was nppropriate for reunification.

                     There was concern. however, in relation to the entrance to the third floor

                     apartment, which is accomplished through something similar Lo a fire

                     escape.

              iii. She had been attending outpatient counseling through Pressley Ridge since

                     September 2015.




                                                12
             iv. She was prescribed medication while under the care              or   True North.

                    however. those medications were discontinued during her pregnancy n11d

                    would be resumed following the birth of her child.

              v, Mother attended four-hour visits twice per week with the children.

                    Pressley Ridge reported, under the team's supervision, Mother was attuned

                    to the chi ldrcn · s needs during the visits, used appropriate discipline, and

                    prepared food and snacks.

             \'1.   Mother's paramour was awaiting a risk of harm evnluation.

      c. Father had no involvement with the Agency or 0.L.R.

22. A Permanency Review Hearing was held on June 6. 2016. At that time the Court made

   the following findings. which were stated in the Order and include but arc not limited lo:

      a. O.L.R. was evaluated through Early Intervention and no longer needs screenings

          due to making progress. Foster parents were awaiting the results of the hearing to

          begin the I-lead Stan evaluation.

      b. With regard to Mother:

              r, She had been meeting with a team from Pressley Ridge for nearly a ycnr.

                    There had been moderate compliance with the permanency plan. There

                    was continued concern with Mother's mental health. She line! begun 1ah:i11g

                    her prescribed medications again after the birth of her child. She also had a

                    mentnl health plan and had been attending therapy.          In addition, she




                                                13
             identified a guardian if .. she is not stable and she is hospitalized against her

             will."

       11.   She continued to reside in independent housing. with her paramour and

             their son,   D·       ., ahhough she was again reminded that she needed ro

             seek proper housing as the only entrance to the residence is similar to a tire

             escape and this required assistance for Mother to get the children into the

             home.

      111.   She was living with her significant other and there were continued

             concerns about his threat   or hanu    to the children relating to an aggravated

             assaul t charge.

      iv. The children visited with mother at her home under the partial supervision

             of the team. She had established a structure for sleeping and feedings and

             there was improvement with the structure           or the   home. The team was

             recommending expansion         or visits.   but Mother continued to have unsafe

             access to her home.

       v. Drug testing of Mother ended in March 2016, There were forty-eight (48)

             attempts made and     or the   forty-eight (4S), eleven (11) were positive for

             Ativan. twenty (20) were negative and she was unavailable for fourteen

             ( 14).

c. Father had not responded to any       or the Agency's attempts to contact him and l1acl
   made no attempts to be in contact with O.L.R.

                                            14
23. As part   or the Court-Ordered Services & Conditions, which were included as an appendix
   to the     Permanency Review Orders. the parents were directed lo comply with various

   conditions, including:

       a. Both parents shall mai ntai n sate, stable and appropriate housing for the chi ldrcn

              and shall maintain stable, lawfu] income to support the children.

       b. Both parents shall undergo random drug testing.

       c.     Both parents shall cooperate in obtaining a psychological evaluation within ten

              days of the date of the Order and follow through with any recommendations made

              as a result of the evaluation.

       d, Both parents shall aucnd individual counseling sessions.

       e. Both parents shall cooperate with the Intensive Family Services Team.

24. A Status Review was held on September 6, 2016 at which time the Court found, inter alia:

       n. With regard to Mother:

                  1.   There con ti nucd to be domestic violence issues between Mother and Iler

                       paramour.    Her paramour was recommended        10   complete a batterer' s

                       intervention through Spirit'Irust Lutheran, but he had not contacted the

                       same. Mother was recommended to meet with a domestic violence group

                       through Access York.

                 11.   Her visits remained supervised.

                iii. She had four positive tests for Marijuana since August 15. 201    n   lo   the date

                       of the hearing on September 6. 2016. She admitted use      or Marijuana and

                                                  15
                       reported being out of her medication, She did     1101   request nssisrancc to

                       secure a deli tional medication.

                  iv. She continued to reside in the third floor apartment that had an unsafe

                       ingress/egress, She was offered the second 11oor apartment, but did no!

                       move. She was promised the first floor npartmcnt that was l hen bcinu

                      renovated. Though she was offered other housing options, she chose not to

                      take advantage of them.

         b. Father had not maintained contact with the agency, though he did appear at the

               hearing. He was out on bail at that time tor pending charges and acknowledged

               that he was not a resource for the child.

25. Mother filed a Petition to Resume Partially Unsupervised Visitation with Mother on

    September 9, 2016. /\ hearing was belt! before the Court on September 21, 2016, and the

    Court issued the Io I lowing dirccti ves:

         a.    Visits with Mother shall continue to be supervised, whether in Mother's home or

               in the community.

         b. No unsupervised contact shalt be permitted unless the concerns related to domestic

               violence issues within the home arc first addressed and her paramour is drug reseed

               on a random basis nnd tests negative prior to any unsupervised contact occurring.

26. At   �1   Permanency Review Hearing held on November 14, 2016, the Court made the

   following findings, inter alia:




                                                     16
        H.   O.L.R. attended Head Start low· days per week. O.L.R. was up to date on all

             medical appointments. She was having trouble adjusting to her mother's home.

        b. With regard to Mother:

                  1.   Mother was compliant with Pressley Ridge services. She completed the

                       requirements for the Pressley Ridge team and they dosed their service.

                 11.   She was afforded unsupervised visits in the ri rst floor apartment as the

                       agency failed to appear to partially supervise the visit.

                111.   Mother continued to struggle to keep the home clean and sale.

                iv. She refused domestic violence treatment though she and her paramour

                       would begin couples counseling once he completed two counseling

                       sessions at PA Counseling.

       c. rather did not maintain contact with the Agency or with O.L.R. He did not attend

             the hearing.

27 . .'\ Petition for Involuntnry Terminntiou of Parental Rights as Lo both parents was filccl on

   January 24.2017, alleging grounds under 23 Pa. C.S./\.         * 25 l I (n)( I). (::?.). (5), and (8).
28. A Status Review Hearing was held 011 February 15, 2017. The Court, at that Lime, made

   the following findings:

       a.    With regard to 0.L.R.

                 1.    She attended Head Start weekly.

                11.    She attended church with the foster family weekly.

               ru. She was up to date on all her medical appointments.

                                                    17
       b. With regard to Mother:

                   t.   Mother had weekly, semi-supervised visits in her home with the children.

                        Reports indicated that Mother and her significant other arc alien yelling

                        and arguing during visits. Mother yells and speaks harshly to the children.

                  ti.   She had been cooperative with drug testing. since August,          She tested

                        positive for THC in January and again in the beginning of February. She

                        tested      negative on     the date of tile hearing    for everything but

                        benzodiazepines, for which she has a prescription (or Alprazolam. She was

                        directed to submit ton hair follicle test within forty-eight (48) hours of the

                        hen ring.

                 111.   She received individual therapy to address domestic violence and anger

                        management       I ssucs,    She was unsuccessfully discharged for non-

                        aucndancc. She declined treatment from True North.

                 iv. She was scheduled lor an intake with PA Counseling. but rescheduled the

                        appointment.

       c. Father did not attend the hearing and had not had any contact with the Agency or

            O.L.R.

29. At the termination of parental rights hearing held on March 20, 2017. and the continued

   hearing on March 2S, 2017. the Court found the following evidence credible. which

   includes but is not limited to:

       a.   As   it relates to Mother:

                                                       IS
  1.   The Agency was previously involved with Mother in �vlay of 2013.            A

       referral. related to O.L.R., was made for lack of supervision mid physical

       abuse; the Agency did not open for services.

 u, On January l , 2014. in response lo a referral based on environmental

       concerns and Mother's mental hcahl: issues, the family was accepted for

       services. Catholic Charities became involved but Mother was discharged

       from services with them for non-cooperation. The Agency later closed

       services due to Mother signing over guardianship of the children to

       Maternal Grandmother.

111.   The Agency received another referral      111   November   or 2014.   however.

       services were not opened at that time.

iv,    Once again, in November 2015, the Agency received a referral due to

       concerns relating to Mother's mental health. It was unclear nt the time if

       the children were living with Mother.      Mother wus hospitalizcrl shortly

       therca tier clue to a suicide attempt. In response. the Agency was granted

       custody of the children alter Ii ling an Emergency Petition for Custody.

v. The children were adjudicated dependent and Maternal Grandmother was

       granted legal and physical custody of the children.

vi. While in Maternal Grandmother's custody, reports were made that the

       children were allowed unsupervised conract with Mother.         The Agency,

       upon the Court 's orders, addressed the unsupervised contact with Maternal

                                   19
        Grandmother and. in response; she requested the immediate removal of' the

        children from her custody.

v11. On May 6, 2015. a dispositional review hearing. was held and the children

        were placed in foster care. The goal at that time was rcunificniion.

v111.   A family Service Pinn (hereinafter '·FSP") was established. under which

        Mother's goals were to cooperate with MH/JDD services. specifically Dl3T

        and   individual   therapy. complete a psychological          and    psychiatric

        evaluation,   cooperate with      random    drug screens,     nueud     medical

        appointments, attend visitation with the children. cooperate with Early

        1 ntervcnt ion, maintain sa te and stable housing, secure stable i ucomc, and

        cooperate with an in home team through Pressley Ridge. ln June of }016,

        the Agency added the additional requirements that Mother attend a

        women's empowerment group or domestic vio lcncc counseling due to

        ongoing concerns about the domestic violence within the home.              With

        regard to the gonl of cooperating with Early Intervention, Mother did not

        cooperate with the i nitial services through Early 1 ntcrvcntion.

 rx. With regard to the goal of completing a psychological and psychiatric

        evaluation, Mother has not completed the goal.           Mother did have an

        evaluation completed in 2014. prior to the establishment        or   the current

        FSP. Mother has not completed an cvalunrion alter the FSP was put in

        place. Michael Breeland. a family therapist with Pressley Ridge, Lesli lied
        there were many attempts made towards this goal, yet �vlothn failed to

        complete the goal.

  x. Mother did nor cooperate with MH-IDD and, as such, she did not complete

        the established goal.

  xi. Mother did secure stable income through Social Sccuritv with the

        assistance of the   PrCS$k)'   Ridge team.

 xii. Mother did not complete the goal          or aucnding     n women's empowerment

        group or other domestic violence counseling. Mother did not engage in

        couples counseling.       Mother's paramour did not complete baucrer's

        intervcnt ion.

x111.   Mother's established goal was to cooperate with drug screening. She did

        complete drug testing through Families United Network. From June 9,

        2015 to the present date, there have been eight-five ( S5) attempts to test

        Mother.     Three (3) times Mother was unable to provide                11   sample and

        twenty-one (21) times Mother was unnvailablc for testing. There was om:

        (1) refusal on June 9, 2015. There were twenty-four {24) ncgmive results

        and thi rty-six (3 6) positive results. 0 r the posi live results, twenty-eight

        (28) of those were only positive for the drugs for which Mother had a

        prescription. One ( l) test com pl et eel on   1\ ugust t 5,   20 I 6. was posi Live for

        THC only. The remaining seven (7) results were positive- for Mother's

        prescription medication and THC. The positive results for THC occurred

                                       21
     in August and September of 2016 and then again in January and February

     of 2017. The levels            or THC   indicate Mother smoked marijuana at least

     two times, and possibly a third time, between August                    or 20 l 6   and the

     present ti me. I l is also worth noting that on Auuust 23. 2016 she tested
                                                    -            -
     positive for THC and bcnzodiazepine, despite her prescription not being

     lil led al the ti me.

xiv. Mother established independent housing in December 2015. eleven (11)

     months after the children were removed from her care. The third lloor

     apartment, however, was not deemed appropriate due to concerns with the

     method    or access       lo   the nparuncnt being similar      10   a fire escape.    The

     concerns were addressed by the caseworker in court repeatedly and Mother

    eventually moved into the first floor apartment in September. 2016. The

    current apartment consists            or four   rooms. There is an eat-in kitchen, n

    room that doubles as a living room and a bedroom tor Mother and

    L\•f other's paramour, und two other rooms that are avai lablc as bedrooms for

    children. The Agency reviewed Mother's housing in July 2015. and again

    in early January         or '.WI 7.   Although Mother's current residence has heat

    and electric, as well as beds for the children, Mother still struggles with

    cleanliness of the home. Although the home itself is appropriate, the

    condition or the home is not appropriate for young children.
xv. With regard lo the goal of attending visitation with the children, beginning

     in April of 20 l 5, Motlier attended weekly visits with the children. The

     visits were at the Agency and supervised by a case aid for one hour twice

     per week. In June of' 2015. Pressley Ridge began supervising the visits and

     continued to do so through October of 2015, when the visits were moved to

     the Lafayette house. Additionally, at that time. the visits were increased

     from one to two-hour visits. In January   or 2016. the visits began to occur
     al the home and were semi-supervised by the team until around January 13,

     2016, when Mother's paramour moved into the home and the visits were

     moved pending completion of a threat of harm evaluation by Mother's

     paramour. Beginning February 2, 2016, the visits were again supervised

     and they remained such unill June of 2016.

xvi. Mother's paramour completed a behavioral health evaluation on June l ,

     2016. The Agency accepted this evaluatiou in lieu of the threat       or harm
     evaluation. No further evidence or testimony was presented in regard        10


     the   behavioral   health   evaluation   or   the   results.   The   evaluator

     recommended ongoing therapeutic services for Mother's paramour and

     ongoing mentoring and moral support for the family.        I-le did not comply

     with the recommendations and did not complete therapy.
xvu, With regard to the goal of auending all medical appointments and

     following through with recommendations for mental health services,

     the Court found the following testimony Lo be credible:

     l. In 2015 l\.11-l-lDD rccommcudcd Mother attend counseling through

          True North. Three appointments were scheduled with True North

          and Mother did not attend any of the appoinuncnts.

     ')
          Between the months          or June and August or 2015. Mother attended
          one (1) individual therapy session.

     3. Ber ween the months           or Scprcm ber   o I' 2015 and March of 2016,

          Mother attended weekly lndividual therapy sessions.               Those

          sessions ended in March            or   20 I G clue to cancellations and

          nucndancc issues.

     4. From ivlarch through October of 1016, Mother did not participate in

          any mental health outpatient counseling.

     5. On October 31, 2016, Mother re-engaged with '!'rue North for

          mental   health treatment with therapist Samuel Means. She

          completed   ,111   assessment, and attended appoinunents scheduled on

          November J 8, 2016 and December 7, 2016. Mother also scheduled

          four consccut ivc sessions to occur on December l 4, 20 l 6,

          December 21. 2016, December 28, 216, and January 17, 2017.

          Mother missed the Inst two sessions. Moeller did nor auend therapy

                                 24
             sessions after that date, despite the foe! her counselor recommended

                        -            -
             further anucr management and domestic violence counselinc.
                                                                     �

             Motlier was discharged on January 9, 2017, due                 10   attendance

             issues.

         6. Mother had an appoinuncnt with PA Counseling              011    February 12.

             20 l 7 which she did   1101   attend.

         7. Mother had an intake with TW Ponnessn on March 2, 2017.

             Although she did not meet the criteria for drug and alcohol

             counseling, she did receive mental health counseling.                     She

             eventually attended a session on March 13. 2017, which was ten

             (JO) days after the petition for tennlnailon or parental rights was

             received by Mocher.

xviii, With regard to the goal      or cooperating    with the Pressley Ridge team.

      Mother did cooperate with the initial team. The rcfcrrul to Pressley Ridge

      was made by the Agency in April           or 2015.   Thai assignment was closed

      successfully in October or 2016 after approximate] y seventeen ( 1 7) months

      of intensive services. Pressley Ridge was then referred by the Agency for

      placement of a team again in February           or 2017.    The Pressley Ridge

      service was closed    011   March S, 2017, in response to a threatening.

      Facebook message posted hy Mother's paramour, which created sal"t!ty

      concerns for Pressley Ridge employees.
xix. During the involvement of the first Pressley Ridge team, from April of

     20 l 5 through October of 2016. Mother interacted with the team

     approximately 159 times. The Court found the following information in

     regard to that time to be credible:

         1.   Heather Lentz, a family advocate with Pressley Ridge supervised

              visits bcginn ing May 6, 2015 and endi ng on October 21. 2016. She

              assisted Mother with parenting skills and techniques. There were

              concerns related to Mother's parenting abilities, however, she was

              quick to address issues after the advocate brought them to her

              attention, Mother often yelled at the children. When the advocate

              addressed this issue with Mother, she denied yelling at the children.

                 The advocate brought concerns about the condition     or the home
              to Mother's attention; specifically dirty dishes. roys and other

              detritus Jyiug about. Again, Mother addressed the issues after the

              advocate pointed them out, however. Mother was not able to self-

              identity issues or concerns or make any effort to correct safety

              concerns without the assistance of the team.    Similarly. there were

              concerns about Mother's parenting or the children. who often

              climbed furniture and jumped off or it. Finally. the advocate noted

              that Mother appeared overwhelmed ru times. Mother would step




                                  16
   out of the home for n cigarette break to deal with this, leaving the

   representative from the team to supervise the children.

2. Michael Breeland. a family therapist witb Pressley Ridge. was

   involved with Mother during this time period.               During his

   involvement he did witness a dirty diaper on the floor      or Mother's
   home as well as the children running with lollipops in their mouths.

   He also accompanied Mother to appointments and assisted her in

   addressing her goals during this time.

       Mother was to address the concerns regarding !he entry        10   her

   third floor apartment and Mr. Breeland assisted her in contacting

   the rental agency.         Several weeks later, during one      or     Mr.

   Brceland's visits. he escorted Mother to the office of the rental

   agency, where Mother was told the ngcncy secured a new nparuncnt

   for her, however, they had been trying       to   reach Mother and her

   phone was disconnected. Ir took Mother more than nine (9) months

   to address the housing issue.

      During another    or Mr,   Brcclnncl's visits, he assisted Motlier in

  selling lip her aucndancc at a women's empowerment group. as a

  part or her fSP goals. Mother had to use Mr, Breeland s telephone

  as she did not have one. She did schedule an appointment at that




                        ?.7
              time, however, she foiled to go to the appoinuncrn. She thereafter

              refused to attend domestic violence counseling.

                  A copy or the wellness action recovery plan for Mother was

              given to her by Mr. Breeland, She Inter reported she lost her copy

              of the plan,

 xx. By 2016, Mother was mannging her mental hen Ith and was maintaining the

      home environment to standards that. although not high, were acceptable to

      the Agency.     However. there were concerns about Mother's ability to

      manage these things without the assistance and prompting of the Pressley

      Ridge team. As a result. the team was closed out in October of 2016 as a

      step towards reunification.

xxi, On February 15, 2017, another referral was made to Pressley Ridge as a

      result, in part, to a visit made     lo   the home by Jessica Jones. a supervisor

      with the Agency. During that visit Ms. Jones round concerning, among.

      other things, the condition of the home and Mothcrs parenting skills. Old

      food was all over a highchair and one         or [he children me [he food.   One of

      the children had a pill bottle and when Ms. Jones brought it lo Mother's

      attention, she shook the bcule. stored it was empty, and sat it back down

      where the chi Id could access it again.

:-:x11. Carin Arp, a family engagement specialist with Pressley Ridge supervised

      four visits during February and Mnrch             or 20 I 7.   During these visits.

                                    '.!S
Mother was responsible Ior supervising the children.            The team only

intervened or offered suggestions if there was a safety concern. lt was

noted that Mother was not receptive    lo   suggestions.

   The Court, in consideration of Ms. Arps testimony, found the

following to be credible:

    I.    During a visit on February 21. 2017. Mother utilized yelling and

         screaming as a way to parent and did not provide proper guidance

         to the children on interacting with the family cm or each other. For

         example, when one child would strike another or engage in

         inappropriate interactions, Mother was not able lo appropriately

         address the situation.

            The condition of Mother's home was deplorable.          There   \\TIS


         unsh scattered throughout the home, n kiuy litter box in plain view

         nnd cat droppings on the floor. In the kitchen, there were large leaf

         collection bags lilied with trash. A medicine container was within

         access or the children.    There were un I im i ied amounts of tcod

         dropped throughout the home and not denned up. which the

         children wou Id then pick up and cal.

   2. The visit on February 24, 2017 occurred mostly at n park. During

         that time mother allowed J.C., O.L.R.'s half-brother to have seven

         (7) cookies. despite his need for a restricted diet.     Additionally.

                             29
   there was an incident where Mother was           011   the: porch, talking on

   her telephone, while the kids were playing around a gate. J.C. ran

   off und when Ms. Arp brought it        10   Mother's attention, she slated

   she was going to beat him and then leaned around the corner and

   yelled for him to come back.

3. On March 3, 20 l 7 another visi l took place in Mother's home.

   Mother' s parenting ski I ls were found        10   be   or   concern.        Tiu:

   children wen; eating medicated I ol I ipops although none                or    the

   children were ill.     O.L.R. was jumping off the couch with the

   lollipop in her mouth.        Despite the fact this issue has been

   addressed with Mother in the pnst, Mother did not address the

   behavior until Ms. Arp brought it to her attention.                D·

   O.L.R."s half-brother, had learned to walk that very day and was

   doing so with a lollipop in his mouth. When asked to address this.

   Mocher staled he's fine.

      Additionally, there was an occasion when Mother instructed

   O.L.R. to reach amongst burning candles, which were positioned

   along the edge   or the counter, to get a candle that was not yet lit.
      Mother also had inappropriate conversations with the children.

   Specifically, she discusses the tester parents with them and at one

   point told O.L.R. thm her father wants nothing to do with her.

                         30
           The condition of the home was also or great concern during this

                                                              .
       visit. Ms, Arp reports trash.. clutter and food cvcrvwhcrc and in foci

       stated the condition   or the home was the worst she had seen.        There

       were no clean utensils or dishes, causing the children      10   have to cat

       their lunches out of baking pans. Tile mattress in the living room,

       which doubles ns n bedroom for M other and her paramour, was

       filthy.

           At one point Mother had to step outside to calm herself after

       being served with court documents,            Ms. Arp supervised the

       children at that time and heard the chi ldrcn arguing over bu bblc

       gum. When she investigated she found iluu one         or the children had
       something in his mouth. Further investigation proved the child was

       chcwi ng on a used urine strip from a pregnancy test.

.:J.   Due   10   the conditions of the home and concerns tor the safety of

       the chi Id re 11, the tit ml visi L observed by the learn in March 1017 was

       held al the Lafaycue House. T11c children were jumping off 01· the

       furniture and mother foiled lo properly address the issue,          Mother

       also had inappropriate conversations with the children regardi ng the

       foster parents and spent much of the ti me on the telephone with her

       paramour.



                              31
xxiii, In the last six months, Mother has performed some parental duties for the

       children. During visits she would interact with the children. She would do

       the children's hair or cook for the children, however, she often resorted to

       sitting on the couch watching television with the children.             During one

       particular visit, the family specialist noted C.L. watched television for

       nearly the entire duration   or the visit.   During other visits Mother spent her

       time on a video conference with her paramour. which inhibited her ability

       to supervise the children.

xxiv. Mother's paramour has been living with her since 2015. They anticipate

       gelling married. He admits to using marijuana and having a problem with

      anger.      I-le believes i'vlothcr's mental health is "perfect" nm! that the

      condition of the home is good. He bcl icvcs Ms. Arp I icd with regard lo

      Mother being on the telephone with him during visits, He denied talking to

      the police the weekend prior to the hearing. Mother's paramour was            1101   a

      credible witness.

xxv. Mother did tcs1i1:v with regard to C.L. that since he       \\TIS   removed from the

      home he has pushed himscl f away from her and it was as i ,· he did             1101


      know who she was any more.

                                     -
                  - of maternal crandfathcr was not relied upon bv. the Court as .
xxvi. The testimonv

      credible.



                                     �-i
                                     ·'-
xxvii. The Agency does not believe that Mother is in a position to return to

        partially supervised visits and, as such, visits have not progressed to the

        point where they were unsupervised. There have been numerous concerns

        throughout the course or the dependency action regarding parenting,

        environmental issues in the home, and a lack            or· overall   pnrcrnal

        supervision.      Mother has stated she docs not fed there are any services

        which the Agency did not provide.

xxviii, Ir was reported that the weekend previous to the hearing. the police were

        called to the Mother' s home due to an altercation between Mother and her

        pnramour. Al that time, the police also expressed concerns about the

       condition of the home. Motlier testified thnt the condition of" the home

       .. had nothing to do with me" as it was her paramour who "trashed"

       everything.

 xxix. The most concerning issue is Mother's mental health, which she has not

       consistently addressed. 1 n Mother's own words, her mental health is stable

       "as of right now",       However, she has not shown an ability to sustain

       stability of her mental health for any meaningful length ol'rimc since '.WI-I.

 xxx. Mother has not completed her goals,         Between December of 2015 and

       August of 2016. Mother made only moderate progress in accomplishing.

       her goals and only due to the intensive services provided by the team. By

       September     or   '.WIG. she was only able to make minimal progress in

                                     33
                  accomplishing her goals. By the hearing       011   the petition to terminate her

                  parental rights. the condition or her home had again significantly

                  deteriorated.

     xxxi, The children have been out of the home for twenty-five (25) months. There

                  has never been an overnight visit with Mother during that time.

b. As it relates to Father:

       i.           The Agency did send information to him at the contact address

                    established with them. He did not respond. although he has always had

                    the same address.

       11.          The caseworker went to Father's residence in an attempt                 10   make

                    unannounced home visits.           The caseworker left letters for rather

                    regarding the case at that time.

       111.         Copies of all documents and notices were sent to father.

       iv.         No response was made by Father.

      v.           No goals were established for Father, other th:111 to contact the Agency ii'

                   he wanted to be involved in the case or receive services.

c.   As it relates ta 0.L.R.:

             t.   Foster father reported that the child has lived with the foster family since

                  August of 2015 and is doing well in the foster home.

            ii. O.L.R. is currently attending pre-school ,1           tew clays   ,1   week. rind is

                  approaching the lime to begin kindergarten.

                                              34
               111.   The family attends church on Wednesday nights and again on Sunday,

               iv. O.L.R. has resided with her half-brother, C.L. The foster parents have also

                      maintained some visits between O.L.R. and a half-sibling, J.C .. who was

                      reunified with his lather.


                                             J)JSCUSSION

       The Agency petitioned chis Court lo involuntarily terminate the parental rights of

Mother and Father to C.L. and O.L.R .. arguing the following portions of the Adoption Act.

round in Title 23 of the Pcnnsylvan ia Consolidated Statutes .. arc relevant:

                          §2511. Ground for involuntnry termination
                      (a) G cneru I Ruic. - The rights o 1· a parent in regard to a chi Id
                          may be terminated alter a petition filed on any of the
                          following grounds:
                              (I) The parent by conduct continuing for a period or al
                                   least six months immediately preceding. the Ii Ii ng o I'
                                   the petition either has evidenced n sett led purpose o t'
                                   relinquishing parental claim lo a child or has
                                   refused or foiled to perform parental duties.
                              (2.) The repented and continued incapacity, abuse.
                                   neglect or retusal of the parent has caused the child
                                   to be without essential parental care, control or
                                   subsistence necessary for his physica I or mental
                                   well-being and the conditions and causes of the
                                   incapacity, abuse, neglect or refusal cannot or will
                                   not be remedied by the parent.

                                                                  **'�

                             (5) The child has been removed from the care or Lile
                                 parent by the court or under n voluntary agreement
                                 with an agency for a period or at least six months.
                                 the conditions which led to the removal or
                                 placement of the child continue to exist. the parent
                                 cannot or will 1101 remedy those conditions within a
                                 reasonable period or time, the services or assistance
                                                   35
                                 reasonably available to (he parent arc not likely to
                                 remedy the conditions which led to removal or
                                 placement of the child within a reasonable period    or
                                 time and tcrminmion of parental rights would best
                                 serve the needs and welfare of the child.



                             (8) The child has been removed from the care of the
                                 parent by the court or under a voluntary agreement
                                 with the agency. 12 months or more have elapsed
                                 from the date or removal or placement. the
                                 conditions which led to the removal or placement of
                                 the child continue to exist r111d termination of
                                 parental rights would best serve the needs and
                                 welfare of the child.

                        (b) Other cousiderntlnns. - The court in terminating the
                        rights 01· a parent shall give primary consideration to the
                        developmental, physical and emotional needs and we 1 fare
                        or tile child. The rights or a parent shall not be tcnuinntcd
                        solely on the basis or environmental factors such as
                        inadequate housing. furnishings, income, clothing and
                        medical care if found to be beyond the control of the
                        parent. With respect to any petition filed pursuant to
                        subsection (a)( 1 ), (6), or (8), the court shal I not consider
                        any efforts by the parent lo remedy the conditions
                        described therein which are first initiated subsequent 10 the
                        giving or notice or the tiling of the pct it ion.

23 Pn.C.S.A.   * 251 l(a)(I), (n)(2), (n)(S), (n)(8). nnd (b).
       "Parental rights may be involuntarily terminated where any one subsection of25 ! l (a)

is satisfied, along with consideration or the subsection 2511 (b) provisions." /11 re Z. P .. 994

t\.2d l 108, Ill 7 (Pa.Super. 2010). The party seeking termination of parental rights must

demonstrate the validity or the asserted grounds for termination by "clear and convincing

evidence." In re R.N..J.. 985 A.2d 27\ 276 (Pa.Super. 2009) (quoting /11 re S.1-/., 879 A.2d


                                                   36
802, 805 (Pa.Super. 2005)). Clear and convincing evidence is defined us evidence "so clear,

direct, weighty rind convincing. as to enable the trier of fact to come ton clear conviction,

without hesitance, of the truth of the precise facts in issue." Id. (quoting in re .IL C. & J, R. C.,

837 A.2d I 247, 125 l (Pa.Super. 2003)). ll is the role of the court to "examine the individual

circumstances or each and every case and consider al I explanations offered by the parent       10


determine if the evidence in light of the totality of the circumstances clearly wnrrams the

involuntary tennination." /11 Interest 4A.P., 692 A.2d 240, 245 (Pa.Super. 1997).

                                           Section 2511 (a)(.l)

        Termination    or parental   rights pursuant to Sect ion 2511 (a)( 1) docs not require the

Agency   lo   produce evidence of both an intent to relinquish parental claims on the child and a

failure to perform parental duties. In re C.M.S .. 832 A.2d 457, 461 (Pa.Super, 2003) (citing

Mutter of Adoptinn of Charles £.   o»: JI. 708 A.'.?.d SS. 91 (Pn. 1 998 )). With regard to what
is considered parental duties, the Supreme Com! or this Commonwealth has stated:

                         Then! is no simple or easy definition of parcutal duties.
                         Parental duty is bes! understood in relation to the needs of a
                         chi Id. A child needs love, protection, guidance, and
                         support. These needs, physical and emotional, cannot be
                         met by a merely passive interest in the development of the
                         child. Thus. this court has held that the parental obligation
                         is a positive duty which requires affirmative performance.

                         This affirmntivc duty encompasses more than n financial
                         obligation: it requires continuing interest in the child and a
                         genuine effort to maintain conuuunication and association
                         with the child.

                         Because a child needs more than u benefactor. parental duly
                         requires thnl u parent 'exert himself to take and maintain a
                         place of importance in the child's Ii fc.'
                                                  37
In 11,e Interest c?(A.P.. at 245 (citing In re Burns, 379 A.2        Section 251 I (n)(2) focuses on the ch ii d's present and tiuurc need for proper care. In n:

Involuntary Termination of Parental Rights to f:'.A.P.. a Minor. 944 A.2d 79. 82 (Pa.Super,

2008) (hereinalter "E.A.P.") (citing 23 Pa.C.S.J\. � 2511 (a)(2); sec In re JU .. 361 A.2d 294

(Pu. 1976)). Whether termination is appropriate under Section 2511 (n)(2) is not limited to

nffirmntive misconduct. rather includes the incapacity to perform parental duties as well. /11

re .'1.l.D., 797 A.2d 326, 337 (Pa.Super. 2002). "Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities."           ld. Ar 340.

Subsection (a){2) emphasizes the child's "need for essential parental care, control, or

subsistence necessary tor his physical or mental well-being." E..-1.!' .. 944 f\.2d at 82.

       The Court in In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. I 99S) had the

fol lowing lo say about what is now   Scee ion 2511 (a)(2):

                       The Iundamenral test in tcnnination ofthe parents' rights
                       was long ago cited in IJJ re Geiger, 459 Pa. 636, 331 A.2cl
                        172 (1975). There, the Pcnnsyl vania Supreme Court
                       announced that pursuant to !PS section 311 (2) ot'thc
                       Adoption Act of 1970, now section 25 I I (a)(2) of the
                       Adoption Act, the petitioner for involuntary termination
                       must prove (I) repeated and continued i ncnpacity, abuse,
                       neglect or refusal: (2) that such iucnpacity, abuse, neglect
                       or refusal caused the child to be without essential parental
                       care, control or subsistence; and (3) that the causes or the
                       incapacity, abuse, neglect or refusal cannot or will nor he
                       remedied. Id at 639, 331 A.2d ar 174.

Id {citing In re Geiger, 331 A.2d 172, 174 (Pn. I 975)).

       Mother's incapacity due to her mental health conditions remains an ongoing concern

since the re moval of the chi ldrcn from the home and, furthermore, the concerns with regard     10




                                                 39
the home environment have repeatedly been noted during that time. These concerns have led

to the children being without proper parental care.

        During visits with Mother, she repeatedly failed to properly guide the children and

provide a healthy environment for the children to the point where their safety was called into

question. and visits were moved out of Mother's home. Mother hus never been ab le to

remedy the causes of her incapacity or the neglect and it has been shown she cannot remedy

the causes even with prompting and assistance of service providers.

       Mother foiled lo consistently address her mental health issues. Several services were

discontinued due lo Mother's lack or participation and some services Mother foiled to

undertake completely. Although Mother's mental hcaltb has somewhat stabilized on occasion

since the Agency became involved. she has failed to demonstrate consistency and foiled to

demonstrate an ability to maintain her mental health even with the involvemcru of the Agency

and other service providers. Again, Mother has never consistently addressed her mental

health and has shown she c.1111101 and will not remedy the issue.

       The children were removed from the home for over two years, during which time

Mother has not demonstrated a capacity to provide parental care or perform parental duties on

a consistent basis. As an example, Mother was informed of the dangers or children j umping

from furniture and running with lollipops in their mouths by the first in-home Pressley Ridge

team. One year later, the second in-home team still had to address this issue with Mother and

prompt her to provide the proper supervision of the children. Similarly, the condition   or the
home was addressed by the first and second in-home ream. Mother did remedy the conditions

                                               40
when prompted by the initial team. however, when the second team became involved, the

conditions of the home had deteriorated significantly and once again Mother demonstrated

that she cannot or will not address the issues.

        With regard lo F athcr, as previously slated. Father has no! communicated with the

Agency during the time the children were removed from the home. rather has             1101   provided

parental care or performed parental duties and no evidence was presented        10   suggest that

rather can or will remedy the situation.

        Therefore, the Court docs find that termination of Mother and Fathers parenml rights

pursuant    10   Section 2511 (a)(�) is appropriate based on the credible evidence presented,

                                            Seel ion 2511 (a)(S}

        Under Section 2511 (::i)(5), the party moving for termination must show the following

factors: (I) the child has been removed from parental care for al least six months; (2) the

conditions which led to the child's removal or placement continue to exist: (3) the parents

cannot or will nm remedy the conditions which led to removal or placement within n

reasonable period of time: (4) the services reasonably available lo the parents nrc unlikely to

remedy the conditions which led to removal or placement within a reasonable period of time;

and (5) termination of parental rights would best serve the needs and welfare         or the child.      In

re A. R.M. F.. 83 7 A.2d 123 1, 1234 (Pc1. Super. 2003) (internal citations omitted).

       O.L.R. has been removed from the care of Mother for over twenty-Jive (25) months

due to Mother's unstable menial health and environmental concerns. Mother's mental health

continues   10   be unstable and inconsistent. Mother failed to address her mental health issues
during the twenty-live (2.5) months. a more than reasonable amount           or time    for which to do

so, by   a failure lo obtain a psychological cvaluntion, a failure to comply with menial health

treatment recommendations and a failure to panicipate in various therapy services.

         Mother continues to test positive for Tl-IC and tested positive as recently as March of

20 I 7. Furthermore, the environmental issues which led to the rernova I o I' the chi ldrcn remain

the same, if not worse. Mother's home is unclean and unsafe, Mother cannot demonstrate

proper parenting and has not shown an ability to cope with the daily situations involved in

rearing chi ldren.

         Mother has repeatedly demonstrated she cannot or will        1101   remedy the conditions

which led to removal of the children. The children have been removed from the home ll)r

over twenty-five (25) months, during which time Mother did not complete her goals, did not

consistently address her mental health, continued to use marijuana, and did not address the

conditions of her home. Mother has recently began men Lal hen Ith treatment with yet another

service provider. however. t\·lother's mental health concerns arc too extensive to address

within a reasonable period   or time. taking in to consideration   the period   or time Motlier has
already had to address this issue.

         Mother has been provided several services, rill to no avai I. Twice an i n-homc team

was utilized. She received services from i\·t !-1-1 DD, Pressley Ridge, True Nori h, Fnmi l ies

United Network, Catholic Charities, TW Ponessa and PA Counseling. among others. Mother

stated she did not reel she required any additional services be provided         lo    her. Additional

services arc unlikely to remedy the conditions which led to placement of the children, us
evidenced by the complete failure or mother    Lo    remedy m1y concerns when the Pressley Ridge

team was put back in her home.

          Finally, with regard to Motlier. termination    or parental   rights would best serve the

needs of the child.       Mother cannot provide proper parenting, cannot provide a suitable

environment, and cannot rcmedv. her mental health issues. Furthermore.. the child has a stronu�

bond with the Foster Mother. It is in the best interests of the chi Id that Mothcrs rights be

termi nated.

          father has repeatedly failed to communicate with the Agency and has not responded ro

any of the Agency's correspondence. Father has not provided parental care or performed

parental duties and no evidence was presented lo suggest tha; Father can or will remedy his

refusal   10   parent. He has not worked with services and the child need not wait for him any

longer.

          O.L.R. has been with her current foster Iamily approximatciy nineteen ( 19) months.

0.L.R. is currently up to date on nil her medical appointments and there me no concerns at

this time.

          O.L.R. is happy with her foster parents and has bonded with the foster family. O.L.R.

rcmai ns with her half-brother, C. L., and has remained in contact with J.C. . her ha] I-brother.

while with the foster lamily. The evidence and testimony provided docs suggest O.L.R. has a

bond with her Mother, however, ii docs not suggest that bond is strong.                 Additional

consideration as to whether termination is in O.L.R:s best interest is detailed in Section

251 l(b).

                                                43
         Accordingly, the Court linds that tcnniuatiun of Mother ,ind l-uthers parental rights

pursuant to Section �51 l (n)( 5) is appropriate and in the best interest of the child based on the

crcdi blc evidence presented.

                                           Section 251 t{a)(8)

                ''[T]o terminate parental rights under Section 2511 {a)(8), the following factors

mus! be demonstrated: { l ) [ tjhe chi Id hos been removed from parental care for 12 months or

more from the date of removal; (2) the conditions which led to the removal or placement of

the child continue Lo exist; and (3) termination of parental rights would best serve the needs

and welfare o I' the chi Id." In re Adoption of M. E. P.. S25 /\.2d l 266, l 275· 76 (Pa.Super.

2003).

         In determining whether the conditions which led to the removal or placement al' the

child continue to exist, "if a parent foils to cooperate or appears incapable of benefiting from

the reasonable efforts supplied over a realistic period of time", the Court may tine! rhar

termination is appropriate. Ill re 11. R .. SJ 7 A.2d 560. 56,1 ( Pa.S uper. 2003 ). Addi tiona l ly.

under Section 2511 (b), the Court, when considering termination under Section 2511 (n)(S).

shall not consider any efforts made to remedy the conditions by the parent subsequent to the

giving of notice of the filing of the petition.

         The Agency was involved with Mother through referrals mack in 2013, 201.:l and

2015.     I Il 2014, Mother voluntarily signed over guardianship of" 0. L. R. to Maternal

Grandmother, thereby ending the Agency's involvement unt i I the instant mailer began in

2015. Indisputably, O.L.R. has been removed from the home Ior over twelve (lJ) months.
0.1... R. was removed trorn the home under an emergency petition Ii led      011   .f annary 20. 20 l 5.

0.L.R. was adjudicated dependent cm February 13, 2015. O.LR. has nor been returned to

Mother or Father's care since removal,

        The removal of O.L.R. from the care of Mother was primarily due to Mother's mental

health and various environmental concerns. Mother's mental health continues to be unstable

and inconsistent. Mother foiled to adequately address her mental health issues during the

twenty-live (25) months that the child was in the custody of the Agency. a more than

reasonable amount of time for which to do so.           Mother failed to obtain a psychological

evaluation, a foiled to consistently comply with mental health treatment recommendations and

a foiled to participate in various therapy services. Mr. Breeland from her Pressley Ridge team

opined, as early ns July of 2015, lhrit the children could be at risk for harm if Mother was        1101


taking her medical ions or laking cure of her mental health. Despite significant involvement of

services   10   assist Mother, she has foiled to remedy the conditions that led to the removal and

they continue to exist.

       Mother continues to test positive for THC and tested positive as recently as March 01·

1017. Furthermore, although Mother secured housing. the environmental issues which led to

tbe removal of the children remain the same. if not worse. Mother's home is unclean and

unsafe. Mother cannot demonstrate proper parenting and has not shown an ability               10   cope

with the daily situations involved in rearing children.

       Father has repeatedly failed to communicate with the Agency and has not responded to

any correspondence from the Agency.          Father had no relationship with O.L.R. prior to the
Agency's involvement and. during the more than twenty-five (25) months thnt has elapsed

since O.L.R. was placed in the custody of the Agency, Father did not develop any relationship

with O.L.R.

         O.L.R. has been with his current foster family approximately nineteen (19) months.

O.L.R. is currently up to date on all her medical appointments and there me no concerns at

this time.

         O.L.R. is happy with her roster parents and has bonded with the foster family. O.L.R.

remains with her half-brother, C.L., and has remained in contact with J.C., her half-brother.

while with the foster family. The evidence and testimony provided docs suggest 0.l.R. has a

bond with her Mother, however, it docs not suggest that bond is strong.                  Additional

consideration as to whether termination rs in O.L.R.'s best interest is detailed in Section

251 1 (b).

                                        Section 2511 (h)

         Once the Court has determined iluu one or more of the statutory requirements under

 § 251 l(a) are satisfied, the Court must then turn to a consideration of" Section 251 l(b) ro

determine whether termination will meet the child's needs and welfare. In re CJ>.. 901 A.}d

516. 520 (Pa.Super. 2006).    Pursuant to 23 Pa.C.S.A. � 25 l 1 (b):

                       The court in terminating the rights ct' a parent shall give
                       primary considcratiou to the developmental. physical and
                       emotional needs and welfare of the child. The rights or a
                       parent shall not be terminated solely on the basis or
                       environmental factors such as inadequate housing,
                       furnishings, income, clothing and medical care i r found Lo
                       be beyond the control of the parent. With respect to any
                       petition filed pursuant to subsection (a)(l ). (6). or (8), the
                                               �(1
                         court shal I not consider any efforts by the parent to remedy
                         the conditions described therein which arc first initiated
                         subsequent to the giving of notice of the filing of the
                         petition.

        23 Pa.C.S.A. � 2511 (b)

         "Intangibles such as love, comfort, security and stability are involved when inquiring

about the needs and welfare of the child." in re C.P.. supra. Neither Mother's nor Father's

own feelings of love and affection for the children prevent termination or their parental rights.

See In re Z. P., 994 A.2ci l I 08, l 111 ( Pa.Super. 20 I 0) (imerna 1 ci rations omitted).

        "The court must also discern the nature and slaws             or the parent-child   bond, paying

close attention to the effect   011   the chi lei o f permanently scveri ng the bond." In re C. P.. supra.

Neither expert testimony nor a lonual bonding assessment is required for consideration under

this subsection of the Adoption AcL Sci! In re N.A. M.. 33 A.3d 95, I 03 (Pa.Super, 20 l l ). The

Court can consider the testimony that was presented by caseworkers and other witnesses in

making the determination whether termination would bes! suit the children's developmental.

physical. and emotional wel fore. Id. As recently indicated by tile Superior Court, the court is

not required to ignore safety concerns simply because a bond exists between the child and a

parent. See In re M.M., 106 A.3d l 14 (Pa.Super, 2014).

        ··A parent's basic constitutional right to the custody and rearing of... her chi Id is

converted, upon the parent' s foil me to Cul Ii 11. .. her parental dut ics. to the child's right to have

proper parenting and fulfillment           or   his or her potential in a permanent, hculrhy, sak

environment." In re A dopl ion of R..J.S., 90 I A.2d 502, 507 (Pa.Super. 1006) (internal citations

omi tted). A chi Id has tile right to care in a permanent, heal thy. sale en vi ronmcnt. Sec /11 re
                                                     '17
K.M., 53 .A..2d 781, 792 (Pu.Super. 2012) (citing In re Adoption of R . .I.S., 901 A.2Id.

       With regard lo Jove, comfort, security and stability, the Court finds that although

Mother docs love her children and is able lo provide minimal comfort. she is not able to

provide security and stability. Mother has not been able to adequately perform her parental

duties, has not adequately addressed her unstable mental health. continues to use marijuana

and remains in a relationship that involves domestic violence.

       Evidence docs suggest Mother has a bond with her children. however, the possible

effect or permanently severing that bond has not been shown lo be severe. Early on in the

case, the children showed a stronger bond to Mother but that bond has deteriorated since their

removal. When interviewed by her legal counsel. O.L.R. made a gesture pointing. to her

current location in the foster home when asked where she wanted lo live. Furthermore, the

court cannot ignore the safety concerns, which outweigh any parent-child bond.

       Said safety concerns include a home filled with trash, cat feces and safety hazards

such as burning candles, access to prescription medication containers and a lack of proper

parental supervision. Although the court cannot terminate parental rights solely on the basis

of cuvironmental factors according   10   Section 2511 (b), it is only the case i r the environmental

factors are found to be beyond the control of the parent.

       The environmental issues in Motber's home are not beyond her control.                       She

frequently demonstrated the ability to correct said conditions with supervision      t111d   prompting.
The problem lies in that Mother was only able to correct the conditions after being prompted

to do so by a service provider. When given the chance          Lo   prove her ability and desire   10


provide an appropriate environment for the children without assistance from a service

provider, Mother was unable to do so, even with her paramour residing with her in the home.

       Additionally, when Mother received a payment of several thousand dollars from SSl

disability, she was in control of her ability lo establish housing. She did establish a residence,

however. the residence she chose was not suitable or appropriate for children clue to concerns

with the ingress and egress. It took over nine (9) months for her to correct the issue with the

housing she chose, and even .thcn, she only did so with the assistance and prompting               or
service providers.

       The first Pressley Ridge in-home team closed out in October of' 2016 and by early

2017 a second referral was made for an in-home team through Pressley R idgc in response to

the conditions   or the home and mother's mental health as witnessed by the Agency.       Not only

did Mother show a lack of ability to appropriately parent, her parenting skills appeared to

have deteriorated.

       Finally, this Court must consider Mother's mental henlth in addition to environmental

concerns. Mother's mental health continues     10   be unstable and inconsistent. Mother failed to

address her mental health issues during the time the children were removed from her home.

She railed to obtain a psychological evaluation, failed to comply with recommendations for

mental health treatment and failed    10   participate in various therapy services.     During tile

twenty-five (25) months since removal, Mother was involved in some form nJ' mental health

                                                49
treatment for only nine (9) of' those months. and on a sporadic basis. at best. The court finds

thar the child would be at risk of harm if unsupervised contact with Motlier were permitted.

        As previously noted, Fruhcr has no relationship with the child and has foiled. 10

communicate with the Agency or the child. There has been no evidence of any parent-child

bond between 0.L.R. and Father and no evidence that father can or will adequately provide

for O.L.R."s needs and welfare.

        At the time   or filing of the petition   to terminate parental rights, O.L.R. was with her

current foster family for a total or nineteen ( l 9) months.        The foster tarnily reports the

children arc happy and well-cared for. O.L.R. remains with C.L. and keeps in contact with

her other half-siblings. The termination of parental rights docs best serve the developmental,

physical and emotional needs and welfare of the child.

                                   CONCLUSIONS OF LAW

1. The Aucncv
        ...... "' has not established bv
                                       ., clear und convincinu
                                                             ... evidence that Mother hns cnhcr
                                                                                             .



   demonstrated a settled purpose to relinquish their parcntul rights or has tailed to perform

   parental duties on behalf of the O.L.R. for at least six months prior to the filing.     or the
   petition. 23   ra.cs. f 251 l(a){J).
2. The Agency has established by clear and convincing evidence that Father has

   demonstrated a settled purpose to relinquish his parental rights and has tailed to perform

   parental duties on behalf ofO.L.R. for at least six months prior to the filing of the petition.

   13   racs. § 251 l(c,)(/).


                                                   50
                        '
3. The Agency has established by clear and convincing evidence that the incapacity, neglect

                                 .
   and refusal of Mothei· .' and Father has caused 0.L.R. to be without essential parental care,

   control or subsistence necessary for her physical or mental well-being and the conditions
                                 '
   and causes of the incapacity, neglect and refusal cannot or will not be remedied by Mother

   or Father. 23 Pa. C.S.   § 2511 (a)(2).
4. The Agency has established by clear and convincing evidence that O.L.R. was removed

   from the care of Mother and Father for a period in excess of six (6) months and has since
                                 J




   remained in placement. The circumstances which led to the child's placement continue to

   exist, and 'Mother and Father cannot or will not remedy these conditions within a

   reasonable period of time, and the services or assistance available to Mother and Father

   are not likely to remedy the conditions within a reasonable period or time. Furthermore,

   the termination of parental rights is in O.L.R.'s best interest. 23 Po.CS.§ 251 /{o)(5).

5. The Agency has estabqshed by clear and convincing evidence that O.L.R. was removed

   from her parents' custody more than twelve months prior to the filing of the termination

   petition and that the circumstances that necessitated placement continue to exist.

   Furthermore, the termination of parental rights is in O.L.R. 's best interest.     Pa.CS. §

   2511 (a)(8).
                            ·,

6. Termination of Mother's and Father's parental rights will best serve O.L.R.'s needs and

   welfare. 23 Pa. C.S. § 251 l(a)(5); 23 Pa. CS.§ 25 l l (a)(8); 23 Pa. CS.§ 2511 (b).




                                              51
   As the Court has found credible evidence exists to support termination of Mothers and

Father's rights pursuant lo both Section :?.51 l (a) and Section 2511 (b), the Court docs GRANT

the petition filed by the Agency.




Dated:5h{ lt-




                                              :,_
                                              "")
    IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                      ORPHANS' COURT DIVISION

   IN RE:
           O.L._R...                                                   No. 2017-18



  FINAL DECREE FOR INVOLUNTARY TERMINATION                           or PAR�NTAL RIGHTS
       AND NOW,              � day of May, 2017, alter a Hearing on the Petition for

lnvoluntary Termination of Parental Rights of RF.BECCA LYNCH, with respect to respect to

     O.L. R. .           . the Court hereby finds such parent or parents have forfeited nil parental

rights: therefore, the prayer of such petition is hereby GRATNED. and all the rights of such

parent or parents are hereby terminated forever. with all the effects of such decree as provided

in Section 252 l of the Adoption Act, including extinguishment of the power or right to object

or receive notice of adoption procecdi ngs,

       Legal and physical custody of the child,            0,LR.           · arc continued in York

County Office of Children, Youth and Families, 100 West Market Street. York, Pennsylvania.

                                               BY THE COURT:




                       '/ c! �·;H!O A
                 tJ.'.r-r:� l'it:J1t1nr